Exhibit 10.2

 

 

 

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015

$81,000,000 5.24% Series 2005-A Senior Notes, Tranche B, due September 27, 2015

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF SEPTEMBER 27, 2005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

  

PAGE

SECTION 1.    AUTHORIZATION OF NOTES    1

Section 1.1.

  

Description of Notes

   1

Section 1.2.

  

Interest Rate

   2 SECTION 2.    SALE AND PURCHASE OF NOTES    2

Section 2.1.

  

Series A Notes

   2

Section 2.2.

  

Additional Series of Notes

   2

Section 2.3.

  

Subsidiary Guaranty

   4 SECTION 3.    CLOSING    4 SECTION 4.    CONDITIONS TO CLOSING    5

Section 4.1.

  

Representations and Warranties

   5

Section 4.2.

  

Performance; No Default

   5

Section 4.3.

  

Compliance Certificates

   5

Section 4.4.

  

Opinions of Counsel

   6

Section 4.5.

  

Purchase Permitted By Applicable Law, Etc

   6

Section 4.6.

  

Sale of Other Notes

   6

Section 4.7.

  

Payment of Special Counsel Fees

   6

Section 4.8.

  

Private Placement Number

   6

Section 4.9.

  

Changes in Corporate Structure

   6

Section 4.10.

  

Subsidiary Guaranty

   7

Section 4.11.

  

Funding Instructions

   7

Section 4.12.

  

Proceedings and Documents

   7 SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS    7

Section 5.1.

  

Organization; Power and Authority

   7

Section 5.2.

  

Authorization, Etc

   7

Section 5.3.

  

Disclosure

   8

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries; Affiliates

   8

Section 5.5.

  

Financial Statements; Material Liabilities

   9

Section 5.6.

  

Compliance with Laws, Other Instruments, Etc

   9

Section 5.7.

  

Governmental Authorizations, Etc

   9

Section 5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

   9

Section 5.9.

  

Taxes

   10

Section 5.10.

  

Title to Property; Leases

   10

Section 5.11.

  

Licenses, Permits, Etc

   10

Section 5.12.

  

Compliance with ERISA

   11

 

-i-



--------------------------------------------------------------------------------

Section 5.13.

  

Private Offering by the Obligors

   11

Section 5.14.

  

Use of Proceeds; Margin Regulations

   12

Section 5.15.

  

Existing Debt; Future Liens

   12

Section 5.16.

  

Foreign Assets Control Regulations, Etc

   12

Section 5.17.

  

Status under Certain Statutes

   13

Section 5.18.

  

Environmental Matters

   13

Section 5.19.

  

Notes Rank Pari Passu

   14 SECTION 6.    REPRESENTATIONS OF THE PURCHASER    14

Section 6.1.

  

Purchase for Investment

   14

Section 6.2.

  

Accredited Investor

   14

Section 6.3.

  

Source of Funds

   14 SECTION 7.    INFORMATION AS TO OBLIGORS    16

Section 7.1.

  

Financial and Business Information

   16

Section 7.2.

  

Officer’s Certificate

   18

Section 7.3.

  

Visitation

   19 SECTION 8.    PAYMENT OF THE NOTES    19

Section 8.1.

  

Required Prepayments of Series A Notes

   19

Section 8.2.

  

Optional Prepayments with Make-Whole Amount

   20

Section 8.3.

  

Allocation of Partial Prepayments

   20

Section 8.4.

  

Maturity; Surrender, Etc

   20

Section 8.5.

  

Purchase of Notes

   20

Section 8.6.

  

Make-Whole Amount for the Series A Notes

   21

Section 8.7.

  

Change in Control

   22 SECTION 9.    AFFIRMATIVE COVENANTS    24

Section 9.1.

  

Compliance with Law

   24

Section 9.2.

  

Insurance

   25

Section 9.3.

  

Maintenance of Properties

   25

Section 9.4.

  

Payment of Taxes and Claims

   25

Section 9.5.

  

Corporate Existence, Etc

   25

Section 9.6.

  

Designation of Subsidiaries

   26

Section 9.7.

  

Notes to Rank Pari Passu

   26

Section 9.8.

  

Additional Subsidiary Guarantors

   26

Section 9.9.

  

Books and Records

   26 SECTION 10.    NEGATIVE COVENANTS    27

Section 10.1.

  

Consolidated Debt to Consolidated Total Capitalization

   27

Section 10.2.

  

Fixed Charges Coverage Ratio

   27

Section 10.3.

  

Priority Debt

   27

Section 10.4.

  

Limitation on Liens

   27

Section 10.5.

  

Sales of Asset

   29

 

-ii-



--------------------------------------------------------------------------------

Section 10.6.

  

Merger and Consolidation

   30

Section 10.7.

  

Restricted Subsidiaries

   31

Section 10.8.

  

Transactions with Affiliates

   31

Section 10.9.

  

Terrorism Sanctions Regulations

   31

Section 10.10.

  

Line of Business

   31 SECTION 11.    EVENTS OF DEFAULT    31 SECTION 12.    REMEDIES ON DEFAULT,
ETC    34

Section 12.1.

  

Acceleration

   34

Section 12.2.

  

Other Remedies

   34

Section 12.3.

  

Rescission

   35

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, Etc

   35 SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    35

Section 13.1.

  

Registration of Notes

   35

Section 13.2.

  

Transfer and Exchange of Notes

   36

Section 13.3.

  

Replacement of Notes

   36 SECTION 14.    PAYMENTS ON NOTES    37

Section 14.1.

  

Place of Payment

   37

Section 14.2.

  

Home Office Payment

   37 SECTION 15.    EXPENSES, ETC    37

Section 15.1.

  

Transaction Expenses

   37

Section 15.2.

  

Survival

   38 SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT    38 SECTION 17.    AMENDMENT AND WAIVER    38

Section 17.1.

  

Requirements

   38

Section 17.2.

  

Solicitation of Holders of Notes

   39

Section 17.3.

  

Binding Effect, Etc

   39

Section 17.4.

  

Notes Held by Obligors, Etc

   40 SECTION 18.    NOTICES    40 SECTION 19.    REPRODUCTION OF DOCUMENTS   
41 SECTION 20.    CONFIDENTIAL INFORMATION    41

 

-iii-



--------------------------------------------------------------------------------

SECTION 21.    SUBSTITUTION OF PURCHASER    42 SECTION 22.    MISCELLANEOUS   
42

Section 22.1.

  

Successors and Assigns

   42

Section 22.2.

  

Payments Due on Non-Business Days

   43

Section 22.3.

  

Accounting Terms

   43

Section 22.4.

  

Severability

   43

Section 22.5.

  

Construction

   43

Section 22.6.

  

Counterparts

   43

Section 22.7.

  

Governing Law

   43

Section 22.8.

  

Jurisdiction and Process; Waiver of Jury Trial

   44

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS SCHEDULE B    —    DEFINED
TERMS SCHEDULE 4.9    —    Changes in Corporate Structure SCHEDULE 5.4    —   
Subsidiaries of the Obligors, Ownership of Subsidiary Stock, Affiliates SCHEDULE
5.5    —    Financial Statements SCHEDULE 5.11    —    Licenses, Permits, Etc.
SCHEDULE 5.15    —    Existing Debt SCHEDULE 10.4    —    Existing Liens
EXHIBIT 1-(a)    —    Form of 5.41% Series 2005-A Senior Notes, Tranche A due
September 27, 2015 EXHIBIT l-(b)    —    Form of 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015 EXHIBIT 2.3    —    Form of Subsidiary
Guaranty EXHIBIT 4.4(a)    —    Form of Opinion of General Counsel to the
Obligors EXHIBIT 4.4(b)    —    Form of Opinion of Special Counsel to the
Obligors EXHIBIT 4.4(c)    —    Form of Opinion of Special Counsel to the
Purchasers EXHIBIT S    —    Form of Supplement to Note Purchase Agreement

 

-v-



--------------------------------------------------------------------------------

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

10401 MONROE ROAD

CHARLOTTE, NORTH CAROLINA 28201

$169,000,000 5.41% SERIES 2005-A SENIOR NOTES, TRANCHE A

DUE SEPTEMBER 27, 2015

$81,000,000 5.24% SERIES 2005-A SENIOR NOTES, TRANCHE B

DUE SEPTEMBER 27, 2015

Dated as of

September 27, 2005

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

FAMILY DOLLAR STORES, INC., a Delaware corporation (“FDSI”), and FAMILY DOLLAR,
INC., a North Carolina corporation (“FDI” and, together with FDSI, the
“Obligors”) jointly and severally agree with the Purchasers listed in the
attached Schedule A (the “Purchasers”) to this Note Purchase Agreement (this
“Agreement”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Description of Notes. The Obligors will authorize the issue and
sale of the following Senior Notes:

 

Issue

  

Series and/or

Tranche

   Aggregate
Principal Amount    Interest Rate    

Maturity Date

Senior Notes   

Series 2005-A,

Tranche A

   $ 169,000,000    5.41 %    September 27, 2015 Senior Notes   

Series 2005-A,

Tranche B

   $ 81,000,000    5.24 %    September 27, 2015

The Series 2005-A, Tranche A Senior Notes (the “Tranche A Notes”) and the Series
2005-A, Tranche B Senior Notes (the “Tranche B Notes”) described above
(collectively, the “Series A Notes”) together with each Series of Additional
Notes which may from time to time be issued pursuant to the provisions of
Section 2.2 are collectively referred to as the



--------------------------------------------------------------------------------

Note Purchase Agreement

 

“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Tranche A Notes and
Tranche B Notes shall be substantially in the form set out in Exhibit 1(a) and
Exhibit 1(b), respectively, with such changes therefrom, if any, as may be
approved by the Purchasers and the Obligors. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

Section 1.2. Interest Rate. The Series A Notes shall bear interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid principal
thereof from the date of issuance at their respective stated rate of interest
payable semi-annually in arrears on the 27th day of March and September in each
year and at maturity, commencing on March 27, 2006, until such principal sum
shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise) and interest (so computed) on any overdue principal,
interest or Make-Whole Amount from the due date thereof (whether by acceleration
or otherwise) at the Default Rate until paid.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Series A Notes. Subject to the terms and conditions of this
Agreement, the Obligors will issue and sell to each Purchaser and each Purchaser
will purchase from the Obligors, at the Closing provided for in Section 3, the
Series A Notes in the principal amount specified opposite such Purchaser’s name
in Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.

Section 2.2. Additional Series of Notes. The Obligors may, from time to time, in
their sole discretion but subject to the terms hereof, issue and sell one or
more additional Series of their unsecured promissory notes under the provisions
of this Agreement pursuant to a supplement (a “Supplement”) substantially in the
form of Exhibit S (with such amendments or modifications thereto as may be
agreed to by the parties). Each additional Series of Notes (the “Additional
Notes”) issued pursuant to a Supplement shall be subject to the following terms
and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or

 

-2-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

different conditions precedent to closing, such representations and warranties
and such additional covenants as shall be specified in the Supplement under
which such Additional Notes are issued and upon execution of any such
Supplement, this Agreement shall be amended (a) to reflect such additional
covenants without further action on the part of the holders of the Notes
outstanding under this Agreement, provided, that any such additional covenants
shall inure to the benefit of all holders of Notes so long as any Additional
Notes issued pursuant to such Supplement remain outstanding, and (b) to reflect
such representations and warranties as are contained in such Supplement for the
benefit of the holders of such Additional Notes in accordance with the
provisions of Section 16;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall constitute Senior Debt of the Obligors and shall
rank pari passu with all other outstanding Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:

(a) Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser and each holder of Notes an
Officer’s Certificate dated the date of issue of such Series of Additional Notes
stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether after
giving effect to the issuance of the Additional Notes and after giving effect to
the application of the proceeds thereof, the Obligors are in compliance with the
requirements of Section 10.1 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate).

(b) Execution and Delivery of Supplement. The Obligors and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto (with such amendments or modifications thereto as may be agreed
to by the parties).

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are

 

-3-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

true with respect to such Additional Purchaser on and as of the date of issue of
the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Provided a Collateral
Release shall not have occurred, each Subsidiary Guarantor shall execute and
deliver a Guaranty Ratification in the form attached to the Subsidiary Guaranty.

Section 2.3. Subsidiary Guaranty. (a) The payment by the Obligors of all amounts
due with respect to the Notes and the performance by the Obligors of their
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Exhibit 2.3 attached hereto, and otherwise in accordance with the
provisions of Section 9.6 hereof (the “Subsidiary Guaranty”).

(b) The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written notice of the Obligors,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Bank Credit Agreement and the Obligors so certify to the
holders of the Notes in a certificate of a Responsible Officer, (ii) at the time
of such release and discharge, the Obligors shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Debt of the Obligors expressly for the purpose of such release,
holders of the Notes shall receive equivalent consideration (a “Collateral
Release”).

SECTION 3. CLOSING.

The sale and purchase of the Series A Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing
Date”) on September 27, 2005 or on such other Business Day thereafter on or
prior to September 27, 2005 as may be agreed upon by the Obligors and the
Purchasers. On the Closing Date, the Obligors will deliver to each Purchaser the
Series A Notes to be purchased by such Purchaser in the form of a single Tranche
A Note or Tranche B Note, as applicable (or such greater number of Tranche A or
Tranche B Notes, as applicable, in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing Date and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Obligors or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the

account of the Obligors to Account Number 

    , at Bank of America, NA, 11170 N. Central Expressway, Dallas, Texas,

ABA Number 

    , in the Account Name of “Family Dollar Stores, Inc.” If, on the Closing
Date, the Obligors shall fail to

tender such Series A Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
any Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all

 

-4-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Series A Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions applicable to the Closing Date:

Section 4.1. Representations and Warranties.

(a) Representations and Warranties of the Obligors. The representations and
warranties of each Obligor in this Agreement shall be correct when made and at
the time of the Closing.

(b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.

Section 4.2. Performance; No Default. Each Obligor and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty required to be performed or
complied with by the Obligors and each such Subsidiary Guarantor prior to or at
the Closing, and after giving effect to the issue and sale of the Series A Notes
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing. Neither
any Obligor nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 hereof had
such Sections applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate of the Obligors. The Obligors shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1,4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate of the Obligors. Each Obligor shall have delivered
to such Purchaser a certificate, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Series A Notes and this Agreement.

(c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.

(d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the
Closing Date, certifying as to the

 

-5-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Subsidiary Guaranty.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Janet G. Kelley, General Counsel of the Obligors, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Obligors hereby instruct their counsel to deliver such opinion
to the Purchasers), (b) from Alston & Bird LLP, special counsel for the
Obligors, covering the matters set forth in Exhibit 4.4(b) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Obligors hereby instruct their
counsel to deliver such opinion to the Purchasers), and (c) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(c) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Series A Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Obligors shall sell to each other Purchaser and each other Purchaser shall
purchase the Series A Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Obligors shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Obligors at least one Business
Day prior to the Closing Date.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Series A Notes.

Section 4.9. Changes in Corporate Structure. Neither any Obligor nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial

 

-6-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.

Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

Section 4.11. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of an Obligor confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Series A Notes is to be
deposited.

Section 4.12. Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Each Obligor represents and warrants to each Purchaser on the date hereof and
the Closing Date that:

Section 5.1. Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Series A
Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued on
the Closing Date have been duly authorized by all necessary corporate action on
the part of each Obligor, and this Agreement constitutes, and upon execution and
delivery thereof each such Note upon issuance will constitute, a legal, valid
and binding obligation of each Obligor enforceable against each Obligor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

-7-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Section 5.3. Disclosure. The Obligors, through their agent, Banc of America
Securities LLC, have delivered to each Purchaser a copy of a Private Placement
Memorandum, dated August, 2005 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Obligors and
their Restricted Subsidiaries. This Agreement, the Memorandum, the documents,
certificates or other writings delivered to the Purchasers by or on behalf of an
Obligor in connection with the transactions contemplated hereby and the
financial statements listed in Schedule 5.5, in each case, delivered to the
Purchasers prior to September 6, 2005 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since August 28, 2004, there has been no change in the
financial condition, operations, business or properties of the Obligors or any
of their Restricted Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to any Obligor that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Obligors’ Restricted and Unrestricted Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Obligors and each other Subsidiary,
and all other Investments of the Obligors and their Restricted Subsidiaries,
(ii) of the Obligors’ Affiliates, other than Subsidiaries, and (iii) of the
Obligors’ directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Obligors and
their Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Obligors or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to any Obligor or any

 

-8-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Obligors have
delivered to each Purchaser copies of the financial statements of FDSI and its
Subsidiaries listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the FDSI and its Subsidiaries as
of the respective dates specified in such Schedule and the consolidated results
of their operations and cash flows for the respective periods so specified and
have been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments). The
Obligors and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by any Obligor of this Agreement and the Series A Notes
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of any Obligor
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws, or any other agreement
or instrument to which any Obligor or any Subsidiary is bound or by which any
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Obligors or any
Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of this Agreement or the Series A Notes (other than the filing of
a Form 8-K with the Securities and Exchange Commission pursuant to the
Securities and Exchange Act of 1934 (as amended)).

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except for the FLSA Litigation, there are no actions, suits, investigations
or proceedings pending or, to the knowledge of any Obligor, threatened against
or affecting any Obligor or any Restricted Subsidiary or any property of any
Obligor or any Restricted Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(b) The FLSA Litigation, individually or in the aggregate, would not reasonably
be expected to have a Limited Material Adverse Effect.

(c) Neither any Obligor nor any Restricted Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental

 

-9-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Laws or the USA Patriot Act) of any Governmental Authority, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 5.9. Taxes. Each Obligor and its Subsidiaries have filed all Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which an Obligor or
a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. No Obligor knows of any basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Obligors and their
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate in all Material respects. The federal income tax liabilities of the
Obligors and their Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run, other than for
allegations of fraud) for all fiscal years up to and including the fiscal year
ended September 1, 2001.

Section 5.10. Title to Property; Leases. Each Obligor and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Obligors and their Restricted Subsidiaries own or purport to own that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Obligors or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a) the Obligors and their Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of each Obligor, no product of such Obligor or any of
its Restricted Subsidiaries infringes in any respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

(c) to the best knowledge of each Obligor, there is no violation by any Person
of any right of such Obligor or any of its Restricted Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other

 

-10-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

right owned or used by such Obligor or any of its Restricted Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) Each Obligor and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. Neither any
Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Obligor or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of any Obligor or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) No Obligor nor any of its ERISA Affiliates has incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of FDSI’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
FDSI and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Series A Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax would
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
by each Obligor in the first sentence of this Section 5.12(e) is made in
reliance upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Series A Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Obligors. Neither any Obligor nor anyone
acting on any Obligor’s behalf has offered the Series A Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 45 other Institutional

 

-11-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Investors, each of which has been offered the Series A Notes in connection with
a private sale for investment. Neither any Obligor nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Series A Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Series A Notes to repurchase shares of common stock
of FDSI, which shares will be retired upon such repurchase, and for other
general corporate purposes of the Obligors. No part of the proceeds from the
sale of the Series A Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve any Obligor in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 5% of the value of the consolidated assets of FDSI and its
Subsidiaries and no Obligor has any present intention that margin stock will
constitute more than 5% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Obligors and their Restricted Subsidiaries as of June 30, 2005, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Obligors or their
Restricted Subsidiaries. Neither any Obligor nor any Restricted Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of an Obligor or such Restricted Subsidiary,
and no event or condition exists with respect to any Debt of an Obligor or any
Restricted Subsidiary, that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

(b) Except as disclosed in Schedule 5.15, neither an Obligor nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.

(c) Neither any Obligor nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of an Obligor or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of an Obligor, except as specifically indicated in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Series A Notes by any Obligor hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United

 

-12-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

(b) Neither any Obligor nor any Subsidiary is a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order. Each Obligor
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(c) No part of the proceeds from the sale of the Series A Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Obligors.

Section 5.17. Status under Certain Statutes. Neither any Obligor nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

Section 5.18. Environmental Matters. (a) Neither any Obligor nor any Restricted
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
any Obligor or any of its Restricted Subsidiaries or any of their respective
real properties now or formerly owned, leased or operated by any of them, or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither any Obligor nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither any Obligor nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Obligors or any of their Restricted Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

-13-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Section 5.19. Notes Rank Pari Passu. The obligations of the Obligors under this
Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Obligors, including, without
limitation, all senior unsecured Debt of the Obligors described in Schedule 5.15
hereto.

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Series A Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof (other than any
Notes purchased by Banc of America Securities LLC on the Closing Date which are
intended to be resold to a “qualified institutional buyer” pursuant to Rule 144A
of the Securities Act), provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Series A Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Obligors are not required to register the Series A Notes.

Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Obligors and received
answers concerning the terms and conditions of the sale of the Series A Notes.

Section 6.3. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Series A Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

-14-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to an
Obligor in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part 1(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in an Obligor and (i) the identity of such
QPAM and (ii) the names of all employee benefit plans whose assets are included
in such investment fund have been disclosed to an Obligor in writing pursuant to
this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part 1(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in an Obligor and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to an Obligor in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to any Obligor in writing pursuant to this clause (g); or

 

-15-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO OBLIGORS.

Section 7.1. Financial and Business Information. The Obligors shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of FDSI (other than the last quarterly fiscal period
of each such fiscal year),

(i) a consolidated balance sheet of FDSI and its Subsidiaries as at the end of
such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of FDSI and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above FDSI’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(a);

(b) Annual Statements — within 105 days after the end of each fiscal year of
FDSI,

(i) a consolidated balance sheet of FDSI and its Subsidiaries, as at the end of
such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of FDSI and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing,

 

-16-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

which opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that filing with the Securities and
Exchange Commission within the time period specified above of FDSI’s Annual
Report on Form 10-K for such fiscal year (together with FDSI’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
prepared in accordance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(b);

(c) SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available and, to the extent applicable,
one copy of (i) each financial statement, report, notice or proxy statement sent
by FDSI or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by FDSI or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by FDSI or any Subsidiary to the public concerning developments that
are Material; provided that filing of Form 8-K with the Securities and Exchange
Commission within the time periods required by the Securities and Exchange Act
of 1934 (as amended) and the posting of press releases on FDSI’s website shall
satisfy the obligations under this Section 7.1(c);

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Obligors are taking or proposes
to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following that would reasonably
be expected to have a Material Adverse Effect, a written notice setting forth
the nature thereof and the action, if any, that an Obligor or an ERISA Affiliate
proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the

 

-17-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that would result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Obligor or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;

(g) Supplements — promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries or relating to
the ability of any Obligor to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the total consolidated assets
of FDSI and its Subsidiaries, or (ii) account for more than 10% of the
consolidated gross revenues of FDSI and its Subsidiaries, determined in each
case in accordance with GAAP, then, within the respective periods provided in
Section 7.1(a) and (b) above, the Obligors shall deliver to each holder of Notes
that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and
(b) covering such group of Unrestricted Subsidiaries (on a consolidated basis),
together with a consolidating statement reflecting eliminations or adjustments
required to reconcile the financial statements of such group of Unrestricted
Subsidiaries to the financial statements delivered pursuant to Sections 7.1(a)
and (b).

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer setting forth:

 

-18-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

(a) Covenant Compliance — the information required in order to establish whether
the Obligors were in compliance with the requirements of Section 10.1 through
Section 10.7 hereof, inclusive, during the quarterly or annual period covered by
the statements then being furnished (including with respect to each such
Section, where applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Sections, and the calculation of the amount, ratio or percentage then in
existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof such review shall not have disclosed the existence during the
quarterly or annual period covered by the statements then being furnished of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Obligors shall have taken or proposes to
take with respect thereto.

Section 7.3. Visitation. Each Obligor shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to an Obligor, to visit the
principal executive office of any Obligor, to discuss the affairs, finances and
accounts of any Obligor and its Subsidiaries with any Obligor’s officers, and
(with the consent of the Obligors, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Restricted Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors, to visit and inspect any of the offices or properties of any
Obligor or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision any Obligor authorizes said accountants to discuss the affairs,
finances and accounts of any Obligor and its Subsidiaries), all at such times
and as often as may be requested.

SECTION 8. PAYMENT OF THE NOTES.

Section 8.1. Required Prepayments of Series A Notes. (a) The entire unpaid
principal amount of the Tranche A Notes shall become due and payable on
September 27, 2015.

(b) On September 27, 2011 and on each September 27 thereafter to and including
September 27, 2015 the Obligors will prepay $16,200,000 principal amount (or
such lesser principal amount as shall then be outstanding) of the Tranche B
Notes at par and without payment of the Make-Whole Amount or any premium,
provided that upon any partial

 

-19-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

prepayment of the Notes pursuant to Section 8.2 or Section 8.7, the principal
amount of each required prepayment of the Tranche B Notes becoming due under
this Section 8.1(b) on and after the date of such prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Notes is
reduced as a result of such prepayment

Section 8.2. Optional Prepayments with Make-Whole Amount. The Obligors may, at
their option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
original aggregate principal amount of the Notes then outstanding in the case of
a partial prepayment (or such lesser amount as shall be required to effect a
partial prepayment resulting from an offer of prepayment pursuant to
Section 10.5, which is without any Make-Whole Amount), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount of each Note then outstanding. The Obligors
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 20 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Obligors
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of each such Make-Whole Amount as of the
specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof. All regularly scheduled partial prepayments
made with respect to any Series of Additional Notes pursuant to any Supplement
shall be allocated as provided therein.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount. From and after such date, unless the Obligors
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to an Obligor and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. No Obligor will or will permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes of any Series except (a) upon the payment or prepayment of
the Notes of any Series in accordance with

 

-20-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

the terms of this Agreement (including any Supplement hereto) and the Notes or
(b) pursuant to a written offer to purchase any outstanding Notes of any Series
made by the Obligors or an Affiliate pro rata to the holders of the Notes of
such Series upon the same terms and conditions (except that if such Series has
more than one separate tranche, such written offer shall be allocated among all
of the separate tranches of such Series at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof but
such written offer may otherwise differ among such separate tranches and such
written offer shall be made pro rata to the holders of the same tranches of such
Series upon the same terms and conditions). The Obligors will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount for the Series A Notes. The term “Make-Whole
Amount” means with respect to any Series A Note an amount equal to the excess,
if any, of the Discounted Value of the Remaining Scheduled Payments with respect
to the Called Principal of such Series A Note, minus the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings with respect to the Called Principal of such Series
A Note:

“Called Principal” means, the principal of the Series A Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Series A Note is payable) equal to the
Reinvestment Yield.

“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
In either case, the yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly on a straight line
basis between (1) the actively traded U.S. Treasury security with the maturity
closest to and greater than the Remaining Average

 

-21-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Life and (2) the actively traded U.S. Treasury security with the maturity
closest to and less than the Remaining Average Life.

“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Series A Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Obligors will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes of each Series as
described in subparagraph (c) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (g) of this Section 8.7.

(b) Condition to Obligor Action. The Obligors will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than

 

-22-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

30 days after the date of such offer (if the Proposed Prepayment Date shall not
be specified in such offer, the Proposed Prepayment Date shall be the 20th day
after the date of such offer).

(d) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this Section 8.7 by causing a notice of such acceptance to be delivered to
any Obligor at least 5 Business Days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without any
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date
except as provided in subparagraph (f) of this Section 8.7.

(f) Deferral Pending Change in Control. The obligation of the Obligors to prepay
Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Obligors shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Obligors that efforts to effect such Change
in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.7 in respect of such Change in
Control shall be deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of an Obligor and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

(h) Effect on Required Payments. The amount of each payment of the principal of
the Notes made pursuant to this Section 8.7 shall be applied against and reduce
each of the then remaining principal payments due pursuant to Section 8.7 by a
percentage equal to the aggregate principal amount of the Notes so paid divided
by the aggregate principal amount of the Notes outstanding immediately prior to
such payment.

(i) “Change in Control” Defined. “Change in Control” means (1) any sale, lease,
exchange or other transfer (in a single transaction or a series of related
transactions) of all or substantially all of the assets of FDSI to any Person or
“group” (within the meaning of the Exchange Act and the rules of the Securities
and Exchange Commission thereunder in effect on

 

-23-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

the date hereof) other than a Restricted Subsidiary in accordance with clause
(4) below; (2) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 51% or more of the outstanding shares of the
voting capital stock of FDSI; (3) the first day on which a majority of the
members of the Board of Directors of FDSI are not Continuing Directors; or (4) a
merger, consolidation or sale of all or substantially all of the assets of FDSI
in respect of which FDSI is not the successor corporation (other than a
Restricted Subsidiary which assumes the obligations under this Agreement and the
Notes).

(j) “Control Event” Defined. “Control Event” means:

(i) the execution by FDSI or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or

(iii) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the voting capital stock of FDSI, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

(k) “Continuing Director” Defined. “Continuing Director” means, as of any date
of determination, any member of the board of directors of FDSI who: (i) was a
member of such board of directors on the date hereof; or (ii) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.

SECTION 9. AFFIRMATIVE COVENANTS.

Each Obligor covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. Without limiting Section 10.8, each Obligor
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses,

 

-24-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2. Insurance. Each Obligor will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

Section 9.3. Maintenance of Properties. Each Obligor will, and will cause each
of its Restricted Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair (similar to other
comparable retailers), working order and condition (other than ordinary wear and
tear), so that the business carried on in connection therewith may be properly
conducted at all times, provided that this Section shall not prevent an Obligor
or any Restricted Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Obligors have concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. Each Obligor will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of any Obligor or any
Subsidiary not permitted by Section 10.4, provided that neither any Obligor nor
any Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by any Obligor or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and such Obligor
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of such Obligor or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Sections 10.5 and 10.6, each
Obligor will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
such Restricted Subsidiary is merged into an Obligor or a Restricted Subsidiary)
and all rights and franchises of the Obligors and their Restricted Subsidiaries
unless, in the good faith judgment of the Obligors, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not, individually or in the aggregate, to have a
Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Section 9.6. Designation of Subsidiaries. The Obligors may from time to time
cause any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, and (b) the Obligors and their
Restricted Subsidiaries would be in compliance with all of the covenants set
forth in this Section 9 and Section 10 (including, without limitation,
Section 10.5) if tested on the date of such action and provided, further, that
once a Subsidiary has been designated an Unrestricted Subsidiary, it shall not
thereafter be redesignated as a Restricted Subsidiary on more than one occasion.
Within ten (10) days following any designation described above, the Obligors
will deliver to the holders of the Notes a notice of such designation
accompanied by a certificate signed by a Senior Financial Officer of the
Obligors certifying compliance with all requirements of this Section 9.6 and
setting forth all information required in order to establish such compliance.

Section 9.7. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Obligors are and at all times shall remain direct and
unsecured obligations of the Obligors ranking pari passu as against the assets
of the Obligors with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all other
present and future unsecured Debt (actual or contingent) of the Obligors which
is not expressed to be subordinate or junior in rank to any other unsecured Debt
of the Obligors.

Section 9.8. Additional Subsidiary Guarantors. The Obligors will cause any
Subsidiary which is required by the terms of the Bank Credit Agreement to become
a party to, or otherwise guarantee, Debt in respect of the Bank Credit
Agreement, to enter into the Subsidiary Guaranty and deliver to each of the
holders of the Notes (concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement) the following items:

(a) a joinder agreement in respect of the Subsidiary Guaranty;

(b) a certificate signed by an authorized Responsible Officer of the Obligors
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(c) an opinion of counsel (who may be in-house counsel for an Obligor) addressed
to each of the holders of the Notes satisfactory to the Required Holders, to the
effect that the Subsidiary Guaranty by such Person has been duly authorized,
executed and delivered and that the Subsidiary Guaranty constitutes the legal,
valid and binding contract and agreement of such Person enforceable in
accordance with its terms, except as an enforcement of such terms may be limited
by bankruptcy, insolvency, fraudulent conveyance and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

Section 9.9. Books and Records. Each Obligor will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all

 

-26-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Restricted Subsidiary, as the case may
be.

SECTION 10. NEGATIVE COVENANTS.

Each Obligor covenants that so long as any of the Notes are outstanding:

Section 10.1. Consolidated Debt to Consolidated Total Capitalization. The
Obligors will not at any time permit the ratio of Consolidated Debt to
Consolidated Total Capitalization to exceed 60%.

Section 10.2. Fixed Charges Coverage Ratio. The Obligors will not permit the
ratio of Consolidated EBITDAR to Consolidated Fixed Charges for each period of
four consecutive fiscal quarters (calculated as at the end of each fiscal
quarter of FDSI for the four consecutive fiscal quarters then ended) to be less
than 2.00 to 1.00.

Section 10.3. Priority Debt. The Obligors will not at any time permit the
aggregate amount of all Priority Debt to exceed 20% of Consolidated Net Worth,
determined as of the end of the then most recently ended fiscal quarter of FDSI.

Section 10.4. Limitation on Liens. The Obligors will not, and will not permit
any of their Restricted Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of any
Obligor or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless the Obligors make, or
cause to be made, effective provision whereby the Notes will be equally and
ratably secured with any and all other obligations thereby secured, such
security to be pursuant to an agreement reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property), except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any attachment or judgment Lien, if the judgment it secures shall either
(i) have been discharged, bonded or execution thereof stayed pending appeal
within 60 days after the entry thereof or shall have been discharged within 60
days after the expiration of any such stay or (ii) be covered by insurance and
the insurer has acknowledged in writing that it is obligated to pay such
judgment;

(c) (i) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable), (ii) Liens, deposits and pledges to secure the performance of bids,
tenders, leases, or trade contracts,

 

-27-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

or, (iii) Liens to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation) and under liability insurance, (iv) Liens to secure surety or
appeal bonds or performance bonds, (v) other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money or
(vi) Liens securing letters of credit that are issued to secure any of the
foregoing obligations described in this Section 10.4(c);

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of an Obligor or any of its Restricted Subsidiaries, on Liens incidental to
minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(e) Liens securing Debt or other obligations of a Restricted Subsidiary to an
Obligor or to a Restricted Subsidiary;

(f) Liens existing as of the date of Closing and reflected in Schedule 10.4;

(g) Liens incurred after the date of Closing given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable but including inventory)
useful and intended to be used (or sold as inventory) in carrying on the
business of an Obligor or a Restricted Subsidiary, including Liens existing on
such property at the time of acquisition or construction thereof or Liens
incurred within 365 days of such acquisition or completion of such construction
or improvement, provided that (i) the Lien shall attach solely to the property
acquired, purchased, constructed or improved and the proceeds thereof; (ii) at
the time of acquisition, construction or improvement of such property (or, in
the case of any Lien incurred within three hundred sixty-five (365) days of such
acquisition or completion of such construction or improvement, at the time of
the incurrence of the Debt secured by such Lien), the aggregate amount remaining
unpaid on all Debt secured by Liens on such property, whether or not assumed by
an Obligor or a Restricted Subsidiary, shall not exceed the lesser of (y) the
cost of such acquisition, construction or improvement or (z) the Fair Market
Value of such property (as determined in good faith by one or more officers of
an Obligor to whom authority to enter into the transaction has been delegated by
the board of directors of such Obligor); and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into an Obligor or a Restricted Subsidiary or its
becoming a Restricted Subsidiary, or any Lien existing on any property acquired
by an Obligor or any Restricted Subsidiary at the time such property is so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Restricted Subsidiary or such acquisition of property, (ii) each such Lien shall
extend solely to the item or items of property so acquired and, if required by
the

 

-28-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

terms of the instrument originally creating such Lien, other property which is
an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (e), (f) and (g) of this Section 10.4, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

(j) in addition to the Liens described above, any other Liens securing Debt or
other obligations not permitted above, including Liens securing Priority Debt of
an Obligor or any Restricted Subsidiary, provided that such Priority Debt does
not exceed the limitations set forth in Section 10.3.

Section 10.5. Sales of Assets. The Obligors will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets of the Obligors and their Restricted
Subsidiaries; provided, however, that an Obligor or any Restricted Subsidiary
may sell, lease or otherwise dispose of assets constituting a substantial part
of the assets of the Obligors and their Restricted Subsidiaries if such assets
are sold in an arms length transaction and, at such time and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and an amount equal to the net proceeds received from such sale, lease or other
disposition (but only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within 365
days of such sale, lease or disposition, in any combination:

(1) to acquire productive assets used or useful in carrying on the business of
the Obligors and their Restricted Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of (or FDSI or
any Restricted Subsidiary is contractually obligated to acquire such productive
assets pursuant to a binding contract entered into within such 365 day period so
long as such productive assets shall have been acquired within 60 days following
such 365 day period); and/or

(2) to prepay or retire Senior Debt of any Obligor and/or its Restricted
Subsidiaries, provided that (i) the Obligors shall offer to prepay each
outstanding Note ratably with all such Senior Debt prepaid or retired, and
(ii) any such prepayment of the Notes shall be made in accordance with the terms
of Section 8.2 (at par and without the payment of any Make-Whole Amount or any
other premium). If any holder of a Note fails to accept such offer of
prepayment, then, for purposes of the preceding sentence only, the Obligors
nevertheless will be deemed to have paid Senior Debt in an amount equal to the
ratable portion for such Note.

 

-29-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Obligors and their
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Obligors
and their Restricted Subsidiaries during any fiscal year, exceeds 15% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Obligors and their Restricted Subsidiaries, (ii) any transfer of assets from an
Obligor to any other Obligor or a Restricted Subsidiary or from any Restricted
Subsidiary to an Obligor or another Restricted Subsidiary and (iii) any sale or
transfer of property acquired by any Obligor or any Restricted Subsidiary after
the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by such Obligor or any Restricted
Subsidiary if an Obligor or a Restricted Subsidiary shall concurrently with such
sale or transfer, lease such property, as lessee.

For purposes of this Agreement, at any time a Restricted Subsidiary is
designated an Unrestricted Subsidiary in accordance with Section 9.6 of this
Agreement, the book value of all of the assets of such Subsidiary shall be
deemed to be sold for purposes of this Section 10.5 as of the effective date of
such designation and such sale of assets shall be subject to the provisions set
forth in this Section 10.5.

Section 10.6. Merger and Consolidation. The Obligors will not, and will not
permit any of its Restricted Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(1) any Restricted Subsidiary of an Obligor may (x) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) an Obligor or a Restricted
Subsidiary so long as in any merger or consolidation involving an Obligor, such
Obligor shall be the surviving or continuing corporation or (ii) any other
Person so long as the survivor is the Restricted Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.5; and

(2) the foregoing restriction does not apply to the consolidation or merger of
any Obligor with, or the conveyance, transfer or lease of substantially all of
the assets of any Obligor in a single transaction or series of transactions to,
any Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of an Obligor as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;

(b) if such Obligor is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its

 

-30-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement (and each Supplement thereto) and the Notes
(pursuant to such assumption agreements and instruments as shall be reasonably
satisfactory to the Required Holders), and the Successor Corporation shall have
caused to be delivered to each holder of Notes (A) an opinion of nationally
recognized independent counsel, to the effect that all agreements or instruments
effecting such assumption are enforceable in accordance with their terms and
(B) an acknowledgment from each Subsidiary Guarantor that the Subsidiary
Guaranty continues in full force and effect; and

(c) immediately after giving effect to such transaction no Default or Event of
Default would exist.

No such conveyance, transfer or lease of substantially all of the assets of any
Obligor shall have the effect of releasing any Obligor or any successor entity
from its liability under this Agreement or the Notes.

Section 10.7. Restricted Subsidiaries. FDSI and its Restricted Subsidiaries
shall at all times account for 75% of the consolidated total assets of FDSI and
all of its Subsidiaries and 75% of the consolidated gross revenues of the FDSI
and all of its Subsidiaries.

Section 10.8. Transactions with Affiliates. The Obligors will not and will not
permit any Restricted Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor
or another Restricted Subsidiary), except in the ordinary course and upon fair
and reasonable terms that are not materially less favorable to the Obligors or
such Restricted Subsidiary, taken as a whole, than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.9. Terrorism Sanctions Regulations. No Obligor will or will permit
any Subsidiary to (a) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

Section 10.10. Line of Business. The Obligors will not and will not permit any
Restricted Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Obligors and the Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Obligors and the Restricted
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

-31-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

(a) any Obligor defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) any Obligor defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) any Obligor defaults in the performance of or compliance with any term
contained in Section 10 or any covenant in a Supplement which specifically
provides that it shall have the benefit of this paragraph (c) or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or

(d) any Obligor defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default or (ii) any Obligor receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) any Subsidiary Guaranty of a Material Subsidiary ceases to be a legally
valid, binding and enforceable obligation or contract of a Subsidiary Guarantor
(other than upon a release of any Subsidiary Guarantor from a Subsidiary
Guaranty in accordance with the terms of Section 2.3(b) hereof), or any
Subsidiary Guarantor that is a Material Subsidiary or any party by, through or
on account of any such Person, challenges the validity, binding nature or
enforceability of any such Subsidiary Guaranty of a Material Subsidiary; or

(f) any representation or warranty made in writing by or on behalf of any
Obligor or Subsidiary Guarantor that is a Material Subsidiary in this Agreement
or any Subsidiary Guaranty or by any officer of any Obligor or any Subsidiary
Guarantor that is a Material Subsidiary in any writing furnished in connection
with the transactions contemplated hereby or by any Subsidiary Guaranty proves
to have been false or incorrect in any material respect on the date as of which
made; or

(g) (i) any Obligor or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $25,000,000 beyond any period of grace provided with respect
thereto, or (ii) any Obligor or any Restricted Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Debt other than the Notes in an
aggregate principal amount of at least $25,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable, or (iii) as a consequence of the
occurrence or

 

-32-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), any
Obligor or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000; or

(h) any Obligor or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by an Obligor or any of its Material Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any of its Material Subsidiaries, or
any such petition shall be filed against any Obligor or any of its Material
Subsidiaries and such petition shall not be dismissed within 60 days; or

(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $25,000,000 (except to the extent of any third
party insurance policies in which the insurer has agreed in writing that it is
obligated to pay for the amount of such judgment) and which are rendered against
one or more of any Obligor, its Restricted Subsidiaries or any Subsidiary
Guarantor and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any

 

-33-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) any Obligor or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) any Obligor
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of any Obligor or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes of any
Series at the time outstanding may at any time at its or their option, by notice
or notices to any Obligor, declare all the Notes of such Series then outstanding
to be immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Obligors, declare all the
Notes held by such holder or holders to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by any Obligor
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Obligors in the event that the Notes are prepaid
or are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared

 

-34-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

immediately due and payable under Section 12.1, the holder of any Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Note, or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.

Section 12.3. Rescission. At any time after the Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in aggregate principal amount of the Notes of any Series then
outstanding, by written notice to the Obligors, may rescind and annul any such
declaration and its consequences if (a) the Obligors have paid all overdue
interest on the Notes of such Series, all principal of and Make-Whole Amount on
any Notes of such Series that are due and payable and are unpaid other than by
reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes of such Series, at the Default Rate,
(b) neither any Obligor nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to any Notes of such Series. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Obligors shall keep at their principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary. The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

-35-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to any
Obligor at the address and to the attention of the designated officer (all as
specified in Section 18(iv)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Obligors
shall execute and deliver, at the Obligors’ expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series originally issued hereunder or pursuant to any Supplement. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Obligors may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $500,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $500,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.3, provided,
that in lieu thereof such holder may (in reliance upon information provided by
the Obligors, which shall not be unreasonably withheld) make a representation to
the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and the holders of the Notes agree that such Notes
may not be transferred or resold unless registered under the Securities Act and
all applicable state securities laws or unless an exemption from the requirement
for such registration is available.

Section 13.3. Replacement of Notes. Upon receipt by an Obligor at the address
and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Obligors at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of

 

-36-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

the same tranche if such Series has separate tranches), dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount and interest becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Bank of America, N.A. in
such jurisdiction. The Obligors may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of an Obligor in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Purchaser’s nominee or such Additional Purchaser’s nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Obligors in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Obligors made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to FDSI at its principal executive office or at the place of payment
most recently designated by the Obligors pursuant to Section 14.1. Prior to any
sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay reasonable attorneys’ fees of one
special counsel referred to in Section 4.7 for the Purchasers or any Additional
Purchasers and, if reasonably required by any Additional Purchasers, one local
counsel selected by such Additional Purchasers. In addition, the Obligors will
pay all fees and expenses of the Purchasers, any Additional Purchasers and any
other holder of a Note, including reasonable attorneys’ fees of one special
counsel for the holders of the Notes and, if reasonably required by the Required
Holders, one local counsel for the Holders of the Notes selected by such
Required Holders, in connection with any amendments, waivers or consents under
or in respect of this Agreement (including any Supplement) or the Notes (whether
or not such amendment, waiver or consent becomes

 

-37-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement (including any Supplement) or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement (including any Supplement) or
the Notes, or by reason of being a holder of any Note, and (b) the costs and
expenses, incurred in connection with the insolvency or bankruptcy of an Obligor
or any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Obligors will pay, and
will save each Purchaser, each Additional Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes, and the
termination of this Agreement or any Supplement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any such Note or portion thereof or interest therein and the payment of any Note
may be relied upon by any subsequent holder of any such Note, regardless of any
investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Obligors pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Obligors under this Agreement; provided,
that the representations and warranties contained in any Supplement shall only
be made for the benefit of the Additional Purchasers which are party to such
Supplement and the holders of the Notes issued pursuant to such Supplement,
including subsequent holders of any Note issued pursuant to such Supplement, and
shall not require the consent of the holders of existing Notes. Subject to the
preceding sentence, this Agreement (including every Supplement) and the Notes
embody the entire agreement and understanding between the Purchasers and the
Additional Purchasers and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) This Agreement (including any Supplement) and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Obligors and the Required Holders, except that (i) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof or the corresponding provision of any Supplement, or any defined term (as
it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any holder of Notes unless consented to by
such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all

 

-38-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

of the holders of Notes at the time outstanding affected thereby, (A) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest (if such
change results in a decrease in the interest rate) or of the Make- Whole Amount
on, the Notes, (B) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(C) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Obligors may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with Sections 2.2 and 4.14 hereof without
obtaining the consent of any holder of any other Series of Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes. The Obligors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 17 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. No Obligor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or any Supplement unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor, any Subsidiary or any Affiliate of any Obligor and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or

 

-39-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between any Obligor and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note. As used herein, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

Section 17.4. Notes Held by Obligors, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any
Obligor or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

(i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address specified for such communications in Schedule
A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to any Obligor in writing pursuant to
this Section 18;

(ii) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to any Obligor in writing,

(iii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to any Obligor in writing pursuant to this
Section 18, or

(iv) if to any Obligor, to such Obligor at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as such Obligor shall have specified
to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

-40-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so reproduced. Each
Obligor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
such Additional Purchaser in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of any Obligor or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of an Obligor
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by an Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (i) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by such Purchaser’s or such
Additional Purchaser’s Notes), (ii) such Purchaser’s or such Additional
Purchaser’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the

 

-41-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

provisions of this Section 20), (v) any Person from which such Purchaser or such
Additional Purchaser offers to purchase any security of an Obligor (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser or such
Additional Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s or such Additional
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser or such
Additional Purchaser, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or such Additional Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
an Obligor in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with an Obligor
embodying the provisions of this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to an Obligor, which notice shall be
signed by both such Purchaser or such Additional Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser or such original Additional Purchaser. In the
event that such Affiliate is so substituted as a Purchaser or an Additional
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by an Obligor of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate, but shall refer to such original Purchaser or such
original Additional Purchaser, and such original Purchaser or such original
Additional Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective

 

-42-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

-43-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, each Obligor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Obligor consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Obligor in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*  *  *  *  *

 

-44-



--------------------------------------------------------------------------------

Note Purchase Agreement

 

The execution hereof by the Purchasers shall constitute a contract among the
Obligors and the Purchasers for the uses and purposes hereinabove set forth.
This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

Very truly yours, FAMILY DOLLAR STORES, INC. By  

LOGO [g50968rkelly.jpg]

  Name: R. James Kelly   Title: Vice Chairman, Chief Financial   Officer and
Chief Administrative Officer FAMILY DOLLAR, INC. By  

LOGO [g50968rkelly.jpg]

  Name: R. James Kelly   Title: Vice Chairman, Chief Financial   Officer and
Chief Administrative Officer



--------------------------------------------------------------------------------

Note Purchase Agreement

 

Accepted as of the date first written above.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By  

LOGO [g50968bgreer.jpg]

  Name: Billy Greer   Title: Senior Vice President GIBRALTAR LIFE INSURANCE CO.,
LTD. By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By  

LOGO [g50968bgreer.jpg]

    Name: Billy Greer     Title: Senior Vice President

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.

By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By  

LOGO [g50968bgreer.jpg]

    Name: Billy Greer     Title: Senior Vice President



--------------------------------------------------------------------------------

AMERICAN MEMORIAL LIFE INSURANCE COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By  

LOGO [g50968bgreer.jpg]

    Name: Billy Greer     Title: Senior Vice President UNION SECURITY INSURANCE
COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By  

LOGO [g50968bgreer.jpg]

    Name: Billy Greer     Title: Senior Vice President TIME INSURANCE COMPANY
By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

  By  

LOGO [g50968bgreer.jpg]

    Name: Billy Greer     Title: Senior Vice President



--------------------------------------------------------------------------------

Note Purchase Agreement

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

ING LIFE INSURANCE AND ANNUITY COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

By:   ING Investment Management LLC, as Agent   By  

LOGO [g50968clyons.jpg]

    Name: Christopher P. Lyons     Title: Senior Vice President



--------------------------------------------------------------------------------

Note Purchase Agreement

 

ALLSTATE INSURANCE COMPANY By  

LOGO [g50968ccazolas.jpg]

  Name: Carrie A. Cazolas By  

LOGO [g50968jzinkula.jpg]

  Name: JERRY D. ZINKULA   Authorized Signatories ALLSTATE LIFE INSURANCE
COMPANY By  

LOGO [g50968ccazolas.jpg]

  Name: Carrie A. Cazolas By  

LOGO [g50968jzinkula.jpg]

  Name: JERRY D. ZINKULA   Authorized Signatories ALLSTATE LIFE INSURANCE
COMPANY OF NEW YORK By  

LOGO [g50968ccazolas.jpg]

  Name: Carrie A. Cazolas By  

LOGO [g50968jzinkula.jpg]

  Name: JERRY D. ZINKULA   Authorized Signatories



--------------------------------------------------------------------------------

Note Purchase Agreement

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY By  

LOGO [g50968mdamasco.jpg]

  Name: MICHAEL DAMASCO   Title: DIRECTOR NORTH AMERICAN COMPANY FOR LIFE AND
HEALTH INSURANCE By  

LOGO [g50968mdamasco.jpg]

  Name: MICHAEL DAMASCO   Title: DIRECTOR



--------------------------------------------------------------------------------

Note Purchase Agreement

 

TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY

By

 

LOGO [g50968dthompson.jpg]

  Name: Debra R. Thompson   Title: Vice President TRANSAMERICA OCCIDENTAL LIFE
INSURANCE COMPANY

By

 

LOGO [g50968dthompson.jpg]

  Name: Debra R. Thompson   Title: Vice President



--------------------------------------------------------------------------------

Note Purchase Agreement

 

THRIVENT FINANCIAL FOR LUTHERANS By  

LOGO [g50968gvanic.jpg]

  Name: Glen J. Vanic   Title: Portfolio Manager



--------------------------------------------------------------------------------

Note Purchase Agreement

 

UNITED OF OMAHA LIFE INSURANCE COMPANY By  

LOGO [g50968egarrison.jpg]

  Name: Edwin H. Garrison, Jr.   Title: First vice President



--------------------------------------------------------------------------------

Note Purchase Agreement

 

BANC OF AMERICA SECURITIES LLC By  

LOGO [g50968jdecoursey.jpg]

  Name: John J. DeCoursey   Title: Principal



--------------------------------------------------------------------------------

Note Purchase Agreement

 

MODERN WOODMEN OF AMERICA By  

LOGO [g50968gpodean.jpg]

  Name: G.P. Odean   Title: National Secretary



--------------------------------------------------------------------------------

Note Purchase Agreement

 

SECURITY FINANCIAL LIFE INSURANCE CO. By  

LOGO [g50968khammond.jpg]

  Name: Kevin W. Hammond   Title: Senior Director - Investments



--------------------------------------------------------------------------------

Note Purchase Agreement

 

ASSURITY LIFE INSURANCE COMPANY By  

LOGO [g50968vweber.jpg]

  Name: Victor Weber   Title: Senior Director - Investments



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

ING USA ANNUITY AND LIFE INSURANCE COMPANY

c/o ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

  A   $12,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

BFN:                                         (for scheduled principal and
interest payments) OR

BFN:                                         (for all payments other than
scheduled principal and interest)

ABA             

Ref.: ING USA Annuity and Life Company, Acct. No.             and PPN 30704@ AA
2

Notices

All notices with respect to payments and written confirmation of each such
payment to be addressed:

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Operations/Settlements

Fax Number: (770) 690-4886

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Jen Wilson

Phone Number: (612) 342-7156

Fax Number: (612) 372-5368

Name of Nominee in which Notes are to be issued: None

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Taxpayer I.D. Number: 41-0991508

 

A-2



--------------------------------------------------------------------------------

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

RELIASTAR LIFE INSURANCE COMPANY

c/o ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

  A   $12,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

BFN:                                         (for scheduled principal and
interest payments) OR

BFN:                                         (for all payments other than
scheduled principal and interest)

ABA             

Ref.: ReliaStar Life Insurance Company, Acct. No.             and PPN 30704 @ AA
2

Notices

All notices with respect to payments and written confirmation of each such
payment to be addressed:

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Operations/Settlements

Fax Number: (770) 690-4886

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Jen Wilson

Phone Number: (612) 342-7156

Fax Number: (612) 372-5368

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 41-0451140

 

A-3



--------------------------------------------------------------------------------

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

ING LIFE INSURANCE AND ANNUITY COMPANY

c/o ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

  A   $12,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA

BFN:                                              (for scheduled principal and
interest payments) OR

BFN:                                              (for all payments other than
scheduled principal and interest)

Attention: P&I Department

Ref.: ING Life Insurance and Annuity Company, Acct. No.             and PPN
30704@ AA 2

Notices

All notices with respect to payments and written confirmation of each such
payment to be addressed:

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Operations/Settlements

Fax Number: (770) 690-4886

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Jen Wilson

Phone Number: (612) 342-7156

Fax Number: (612) 372-5368

Name of Nominee in which Notes are to be issued: None

Taxpayer I .D. Number: 71-0294708

 

A-4



--------------------------------------------------------------------------------

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

SECURITY LIFE OF DENVER INSURANCE COMPANY

c/o ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Private Placements

Fax Number: (770) 690-5057

  A   $4,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                                         

BFN:                                         (for scheduled principal and
interest payments)

BFN:                                         (for all other payments not
scheduled principal and interest if certificates are not received by custodian)

Attention: P&I Department

Reference: Security Life of Denver Insurance Company, Account No. 

    and PPN 30704@ AA 2

Notices

All notices with respect to payments and written confirmation of each such
payment to be addressed:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Operations/Settlements

Fax Number: (770) 690-4886

All other notices and communications to be addressed as follows with a copy to
address first provided above:

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota 55401-2121

Attention: Jen Wilson

Phone: (612) 342-7156

Fax Number: (612) 372-5368

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 84-0499703

 

A-5



--------------------------------------------------------------------------------

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

ALLSTATE LIFE INSURANCE COMPANY

3075 Sanders Road, STE G5D

Northbrook, Illinois 60062-7127

Attention: Private Placements Department

Telephone Number: (847) 402-7117

Telecopier Number: (847) 402-3092

  A  

$5,000,000

$5,000,000

$2,400,000

Payments

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

Bank:

ABA#:

Account name:

Account #:

Reference: OBI PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar,
Inc., 5.41 Series 2005-A Senior Notes, Tranche A due September 27, 2015, Payment
Due Date (09/27/20 15) and the type and amount of payment being made.

For Example:

P              (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I              (enter “I” and the amount of interest being remitted, for
example, I225000.00)

Notices

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

Allstate Insurance Company

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois 60062-7 127

Telephone: (847) 402-6672 Private Placements

Telecopy: (847) 326-7032

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-2554642

 

A-6



--------------------------------------------------------------------------------

NAME OF PURCHASER   TRANCHE  

PRINCIPAL AMOUNT OF NOTES

TO BE PURCHASED

ALLSTATE INSURANCE COMPANY

c/o Allstate Investments LLC

Attention: Private Placements Department

3075 Sanders Road, STE G5D

Northbrook, Illinois 60062-7127

Telephone: (847) 402-7117

Telecopy: (847) 402-3092

  A   $2,600,00

Payments

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

Bank:

ABA#:

Account name:

Account #:

Reference: OBI PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar,
Inc., 5.41 Series 2005-A Senior Notes, Tranche A due September 27, 2015, Payment
Due Date (09/27/20 15) and the type and amount of payment being made.

For Example:

P              (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I              (enter “I” and the amount of interest being remitted, for
example, I225000.00)

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois 60062-7 127

Telephone: (847) 402-6672 Private Placements

Telecopy: (847) 326-7032

Email: PrivateIOD@ allstate .com

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-07 19665

 

A-7



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

MIDLAND NATIONAL LIFE INSURANCE COMPANY

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                                         

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840 / (212) 381-7559

Fax: (212)644-8396

 

A-8



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

 

A-9



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

MIDLAND NATIONAL LIFE INSURANCE COMPANY

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                                         

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840 / (212) 381-7559

Fax: (212) 644-8396

 

A-10



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

 

A-11



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

MIDLAND NATIONAL LIFE INSURANCE COMPANY

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 6,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                                         

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840 / (212) 381-7559

Fax: (212)644-8396

 

A-12



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

 

A-13



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

MIDLAND NATIONAL LIFE INSURANCE COMPANY

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                                         

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840/(212) 381-7559

Fax: (212)644-8396

Name of Nominee in which Notes are to be issued: Hare & Co.

 

A-14



--------------------------------------------------------------------------------

Taxpayer I.D. Number: 46-0164570

 

A-15



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                                              

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840 / (212) 381-7559

Fax: (212) 644-8396

 

A-16



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 36-2428931

 

A-17



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

c/o Midland Advisors Company

200 East 10th Street, Suite 301

Sioux Falls, SD 57104

Attention; Melissa Carlson

Phone: (605) 782-1943

Fax: (605) 782-1929

   A    $ 3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

BNF:                     

100 Church Street, 7th Floor

New York, NY 10286

Attn: Principal & Interest Dept.

Ref: PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

The Bank of New York

F/A/O:                     

P.O. Box 19266

Newark, NJ 07195

Attention: Principal & Interest Department

All notices and communications other than those in respect to payments to be
addressed as first provided above.

Settlements and documentation:

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York 10022

Attention: Kaitlin Trinh/John Nelson

Phone: (212) 651-0840 / (212) 381-7559

Fax: (212) 644-8396

 

A-18



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 36-2428931

 

A-19



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY

c/o AEGON USA Investment Management, LLC

4333 Edgewood Road, N.E.

Cedar Rapids, Iowa 52499-5335

Attention: Director of Private Placements

Phone: (319) 369-2432

Fax: (319) 369-2666

   A    $ 30,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41% Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

Boston Safe Deposit Trust

ABA                     

Credit DDA Account                     

Attention:                                                  

Custody Account:                         

Notices

All notices and confirmation of PAYMENT information with respect of the Notes
should be sent to:

Email: paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attention: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa 52499-7013

All other notices and communications (including financial statement and
reporting) to be addressed as first provided above with a copy to:

AEGON USA Investment Management, LLC

Attention: Debbie Thompson - Private Placements

400 West Market Street, 10th Floor

Louisville, Kentucky 40202

Phone: (502) 560-2961

Fax: (502) 560-2030

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 95-6140222

 

A-20



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

THRIVENT FINANCIAL FOR LUTHERANS

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Attention: Investment Division

Fax Number: (612) 340-5776

   A    $ 15,000,000

Payments

All payments of principal, premium or interest on the account of the Notes shall
be made by bank wire transfer (in immediately available funds) to:

ABA                     

State Street Bank & Trust Co.

DDA # A/C —                     

Fund Number:                     

Fund Name: Thrivent Financial for Lutherans

All payments must include the following information: Family Dollar Stores, Inc.
and Family Dollar, Inc., 5.41 Series 2005-A Senior Notes, Tranche A due
September 27, 2015 PPN 30704@ AA 2, Reference Purpose of Payment and Interest
and/or Principal Breakdown

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Attention: Investment Division

Fax: (612) 340-5776

with a copy to:

Thrivent Accounts

State Street Kansas City

801 Pennsylvania

Kansas City, Missouri 64105

Attention: Bart Woodson

Fax: (816) 691-3610

Name of Nominee in which Notes are to be issued: Swanbird & Co.

Taxpayer I.D. Number for Swanbird & Co.: 04-3475606

Taxpayer I.D. Number for Thrivent Financial for Lutherans: 39-0123480

 

A-21



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

UNITED OF OMAHA LIFE INSURANCE COMPANY

Mutual of Omaha Plaza

Omaha, Nebraska 68175-1011

Attention: 4-Investment Loan Administration

   A    $ 16,000,000

Payments

All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds to:

JPMorgan Chase Bank

ABA                     

Private Income Processing

For credit to: United of Omaha Life Insurance Company

Account Number                     

PPN: 30704@ AA 2

Interest Amount:                                            

Principal Amount:                                         

Notices

All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:

JPMorgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, Texas 75254-2917

Attention: Income Processing- G. Ruiz

a/c: 

   

All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0322111

 

A-22



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

BANC OF AMERICA SECURITIES LLC

214 North Tryon Street

NC1-027-14-01

Charlotte, NC 28255

Phone: (704) 386-4534

Facsimile: (704) 388-9269

   A    $ 5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

A/C:                     

FFC:                     

Ref: Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A
Senior Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2

Notices

All notices and communications to be addressed as first provided above with a
copy to:

John J. DeCoursey

Banc of America Securities, LLC

9 W. 57th Street

NY1-302-02-01

New York, NY 10019

Phone: (212) 933-3115

Facsimile: (212) 583-8570

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 56-2058405

 

A-23



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

BANC OF AMERICA SECURITIES LLC

214 North Tryon Street

NC1-027-14-01

Charlotte, NC 28255

Phone: (704) 386-4534

Facsimile: (704) 388-9269

   A    $ 4,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Bank of New York

ABA                     

A/C:                     

FFC:                     

Ref: Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A
Senior Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2

Notices

All notices and communications to be addressed as first provided above with a
copy to:

John J. DeCoursey

Banc of America Securities, LLC

9 W. 57th Street

NY 1-302-02-01

New York, NY 10019

Phone: (212) 933-3115

Facsimile: (212) 583-8570

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 56-2058405

 

A-24



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

MODERN WOODMEN OF AMERICA

1701 First Avenue

Rock Island, Illinois 61201

Attention: Investment Department

Investment.Department@Modern-Woodmen.org

   A    $ 6,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

The Northern Trust Company

50 South LaSalle Street

Chicago, Illinois 60675

ABA                     

Account Name: Modern Woodmen of America

Account Number                     

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed Attention: Investment Accounting Department

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-1493430

 

A-25



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

SECURITY FINANCIAL LIFE INSURANCE CO.

4000 Pine Lake Road

P. O. Box 82248

Lincoln, Nebraska 68501-2248

   A    $ 2,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

Union Bank & Trust Company

4732 Calvert Street

Lincoln, Nebraska 68501-2535

ABA                     

Account of: Security Financial Life Insurance Co.

Account Number:                     

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment
to be addressed:

Security Financial Life Insurance Co.

4000 Pine Lake Road

Lincoln, Nebraska 68516

Attention: Investment Division

Fax: (402) 458-2170

Phone: (402) 437-3600

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0293990

 

A-26



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT TO BE
PURCHASED

ASSURITY LIFE INSURANCE COMPANY

Attention: Investment Division

4000 Pine Lake Road

Lincoln, Nebraska 68516

   A    $ 1,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

US Bank National Association

13th and M Street

Lincoln, Nebraska 68508

ABA                     

For credit to Assurity Life Insurance Company

Account Number:                     

With sufficient notation to identify the source of the funds.

All notices of payments on or in respect of the Notes and written confirmation
of each such payment to be addressed to:

Assurity Life Insurance Company

Attention: Investment Division

Overnight Mailing Address:

4000 Pine Lake Road

Lincoln, Nebraska 68516

Regular Mailing Address:

P.O. Box 82248

Lincoln, Nebraska 68501-2248

All notices and communications other than those in respect to payments to be
addressed to:

Assurity Life Insurance Company

Attention: Vic Weber

P.O. Box 82248

Lincoln, Nebraska 68501-2248

Phone: (402) 437-3682

Fax: (402) 458-2170

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1843471

 

A-27



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Capital Group

Gateway Center 3, 18th Floor

100 Mulberry Street

Newark, New Jersey 07102-4077

Attention: Albert Trank, Managing Director

Phone: (973) 802-8608

Facsimile: (973) 367-3234

Email: albert.trank@prudential.com

   B    $ 21,500,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank

New York, New York

ABA No.:                                                  

Account No.:                                             

Account Name:                                        

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-8953, Japan

Attention: Yoshiki Saito, Vice President of Investment Operations Team

Telephone: 81-3-5501-6680

Facsimile: 81-3-5501-6432

Email: yoshiki.saito@gib-life.co.jp

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 98-0408643

 

A-28



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

   B    $ 12,100,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Account No.:                                                         

Account Name:                                               

JPMorgan Chase Bank

New York, New York

ABA No.:                    

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102-4077

Attention: Manager, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (800) 224-2278

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1211670

 

A-29



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.

c/o Prudential Private Placement Investors, L.P.

Gateway Center 3, 18th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Albert Trank, Managing Director

Telephone: (973) 802-8608

Facsimile: (973) 624-6432

   B    $ 4,000,000

Payments

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

JP Morgan Chase Bank

ABA No.:                     

Account No.                        

Account Name: JP Morgan Chase

For further credit to Account No.:                    

Account Name:                                        
                            

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices of payments and written confirmations of such wire transfers:

JP Morgan Chase Bank

Investor Services

3 Chase Metrotech Center

North America Insurance, 5S5

Brooklyn, New York 11245

Attention: Anna Marie Mazza

Telephone: (718) 242-5399

Facsimile: (718) 242-8328

and

Fortis, Inc.

One Chase Manhattan Plaza

 

A-30



--------------------------------------------------------------------------------

New York, New York 10005

Attention:

 

Kevin P. Mahoney

AVP, Investment Accounting & Treasury Operations

Telephone: (212) 859-7184

Facsimile: (212) 859-7043

Address for all other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 59-0593886

 

A-31



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

TIME INSURANCE COMPANY

c/o Prudential Private Placement Investors, L.P.

Gateway Center 3, 18th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Albert Trank, Managing Director

Telephone: (973) 802-8608

Facsimile: (973) 624-6432

   B    $ 4,000,000

Payments

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:                     

DDA Account No.:                    

Account Name:                                    

For further credit to Account No.:                    

Account Name:                                        
                            

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices of payments and written confirmations of such wire transfers:

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention: Kim Palleon

Telephone: (414) 287-7084

Facsimile: (414) 287-7125

and

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

Attention:

  Kevin P. Mahoney

 

A-32



--------------------------------------------------------------------------------

  AVP, Investment Accounting & Treasury Operations

Telephone: (212) 859-7184

Facsimile: (212) 859-7043

Address for all other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-0658730

 

A-33



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

UNION SECURITY INSURANCE COMPANY

c/o Prudential Private Placement Investors, L.P.

Gateway Center 3, 18th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Albert Trank, Managing Director

Telephone: (973) 802-8608

Facsimile: (973) 624-6432

   B    $ 1,400,000

Payments

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:                    

DDA Account No.:                    

Account Name:                                    

For further credit to Account No.:                    

Account Name:                                        
                            

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices of payments and written confirmations of such wire transfers:

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention: Kim Palleon

Telephone: (414) 287-7084

Facsimile: (414) 287-7125

and

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

Attention:   Kevin P. Mahoney

 

A-34



--------------------------------------------------------------------------------

  AVP, Investment Accounting & Treasury Operations

Telephone: (212) 859-7184

Facsimile: (212) 859-7043

Address for all other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 81-0170040

 

A-35



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

   B    $ 1,000,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Account No.:                                                          

Account Name:                                                 

JPMorgan Chase Bank

New York, New York

ABA No.:                        

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102-4077

Attention: Manager, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (800) 224-2278

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1211670

 

A-36



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF SERIES B
NOTES TO BE PURCHASED

AMERICAN MEMORIAL LIFE INSURANCE COMPANY

c/o Prudential Private Placement Investors, L.P.

Gateway Center 3, 18th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention: Albert Trank, Managing Director

Telephone: (973) 802-8608

Facsimile: (973) 624-6432

   B    $ 1,000,000

Payments

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:                    

DDA Account No.:                    

Account Name:                                

For further credit to Account No.:                    

Account Name:                                                             

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

Notices

All notices of payments and written confirmations of such wire transfers:

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention: Kim Palleon

Telephone: (414) 287-7084

Facsimile: (414) 287-7125

and

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

Attention:   Kevin P. Mahoney

 

A-37



--------------------------------------------------------------------------------

  AVP, Investment Accounting & Treasury Operations

Telephone: (212) 859-7184

Facsimile: (212) 859-7043

Address for all other communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 46-0260270

 

A-38



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

ALLSTATE LIFE INSURANCE COMPANY

   B    $ 5, 000,000

3075 Sanders Road, STE G5D

      $ 5, 000,000

Northbrook, Illinois 60062-7127

      $ 5, 600,000

Attention: Private Placements Department

     

Telephone Number: (847) 402-8922

     

Telecopier Number: (847) 402-3092

     

Payments

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

Bank:                                       
                                              

ABA#:                                       
                                            

Account Name:                                        
                             

Account #:                                         
                                   

Reference: OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family Dollar,
Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015,
Payment Due Date (09/27/2015) and the type and amount of payment being made.

For Example:

P              (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I              (enter “I” and the amount of interest being remitted, for
example, I225000.00)

Notices

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

Allstate Insurance Company

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois 60062-7127

Telephone: (847) 402-6672 Private Placements

Telecopy: (847) 326-7032

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-2554642

 

A-39



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

c/o Allstate Investments LLC

3075 Sanders Road, STE G5D

Northbrook, Illinois 60062-7127

Attention: Private Placements Department

Telephone Number: (847) 402-7117

Telefacsimile Number: (847) 402-3092

   B    $ 5,000,000

Payments

All payments on or in respect of the Notes to be made by Fedwire transfer of
immediately available funds or ACH Payment, identifying the name of the Issuer,
the Private Placement Number and the payment as principal, interest or premium,
in the format as follows:

Bank:                                       
                                            

ABA #:                                         
                                       

Account Name:                                        
                           

Account #:                                         
                                  

Reference: OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family Dollar,
Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015,
Payment Due Date (09/27/2015) and the type and amount of payment being made.

For Example:

P              (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I              (enter “I” and the amount of interest being remitted, for
example, I225000.00)

Notices

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Telephone: (847) 402-6672 Private Placements

Telecopy: (847) 326-7032

Email: PrivateIOD@allstate.com

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-2608394

 

A-40



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

ALLSTATE INSURANCE COMPANY

   B    $ 4,400,000

c/o Allstate Investments LLC

     

Attention: Private Placements Department

     

3075 Sanders Road, STE G5D

     

Northbrook, Illinois 60062-7127

     

Telephone: (847) 402-7117

     

Telecopy: (847) 402-3092

     

Payments

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

Bank:

ABA#:

Account name:

Account #:

Reference: OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family Dollar,
Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015,
Payment Due Date (09/27/2015) and the type and amount of payment being made.

For Example:

P              (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I             (enter “I” and the amount of interest being remitted, for example,
1225000.00)

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois 60062-7127

Telephone: (847) 402-6672 Private Placements

Telecopy: (847) 326-7032

Email: PrivateIOD@allstate.com

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-0719665

 

A-41



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY

   B    $ 5,000,000

c/o AEGON USA Investment Management, LLC

     

4333 Edgewood Road N.E.

     

Cedar Rapids, Iowa 52499-5335

     

Attention: Director of Private Placements

     

Phone: (319) 369-2432

Fax: (319) 369-2666

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0, principal, premium or
interest”) to:

Boston Safe Deposit Trust

Credit DDA Account:                

Attention:                                

Custody Account No.                        

 

Notices

All notices and confirmation of PAYMENT information with respect of the Notes
should be sent to:

Email: paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attention: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa 52499-7013

All other notices and communications (including financial statement and
reporting) to be addressed as first provided above with a copy to:

AEGON USA Investment Management, LLC

Attention: Debbie Thompson—Private Placements

400 West Market Street, 10th Floor

Louisville, Kentucky 40202

Phone: (502) 560-2961

Fax: (502) 560-2030

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 95-1060502

 

A-42



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

THRIVENT FINANCIAL FOR LUTHERANS

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Attention: Investment Division

Fax Number: (612) 340-5776

   B    $ 5,000,000

Payments

All payments of principal, premium or interest on the account of the Notes shall
be made by bank wire transfer (in immediately available funds) to:

ABA                     

State Street Bank & Trust Co.

DDA                                 

Fund Number:                     

Fund Name: Thrivent Financial for Lutherans

All payments must include the following information: Family Dollar Stores, Inc.
and Family Dollar, Inc., 5.24% Series 2005-A Senior Notes, Tranche B due
September 27, 2015, PPN 30704@ AB 0, Reference Purpose of Payment and Interest
and/or Principal Breakdown

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, Minnesota 55415

Attention: Investment Division

Fax: (612) 340-5776

with a copy to:

Thrivent Accounts

State Street Kansas City

801 Pennsylvania

Kansas City, Missouri 64105

Attention: Bart Woodson

Fax: (816) 691-3610

Name of Nominee in which Notes are to be issued: Swanbird & Co.

Taxpayer I.D. Number for Swanbird & Co.: 04-3475606

Taxpayer I.D. Number for Thrivent Financial for Lutherans: 39-0123480

 

A-43



--------------------------------------------------------------------------------

NAME OF PURCHASER

   TRANCHE    PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

ASSURITY LIFE INSURANCE COMPANY

Attention: Investment Division

4000 Pine Lake Road

Lincoln, Nebraska 68516

   B    $ 1,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

US Bank National Association

13th and M Street

Lincoln, Nebraska 68508

ABA                     

For credit to Assurity Life Insurance Company

Account Number:                     

With sufficient notation to identify the source of the funds.

All notices of payments on or in respect of the Notes and written confirmation
of each such payment to be addressed to:

Assurity Life Insurance Company

Attention: Investment Division

Overnight Mailing Address:

4000 Pine Lake Road

Lincoln, Nebraska 68516

Regular Mailing Address:

P.O. Box 82248

Lincoln, Nebraska 68501-2248

All notices and communications other than those in respect to payments to be
addressed to:

Assurity Life Insurance Company

Attention: Vic Weber

P.O. Box 82248

Lincoln, Nebraska 68501-2248

Phone: (402) 437-3682

Fax: (402) 458-2170

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1843471

 

A-44



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” means purchasers of Additional Notes.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the Bank Credit Agreement, together with its
successors and assigns in such capacity.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of an
Obligor or any Subsidiary or any Person of which an Obligor and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of an Obligor.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.

“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 31, 2001 by and among the Obligors, certain Subsidiaries of the Obligors
named therein, Bank of America, N.A., as administrative agent, and the other
financial institutions party thereto, as amended, restated, joined, supplemented
or otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Obligors and its Subsidiaries.

“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Change of Control” is defined in Section 8.7.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means as of any date of determination the total amount of
all Debt of the Obligors and their Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDAR” shall mean, for any period, Consolidated Net Income for
such period plus (to the extent deducted or added in computing such Consolidated
Net Income and without duplication) (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash items for such period, including without limitation, charges
associated with store closings, (d) Consolidated Interest Expense and Lease
Rentals for such period, and (e) non-recurring items, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Fixed Charges” shall mean, for any period, the Consolidated
Interest Expense for such period plus Lease Rentals for such period, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of FDSI and its Restricted Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of FDSI and its Restricted Subsidiaries for such period,
exclusive of “extraordinary items” (as defined by GAAP), determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of
FDSI and its Restricted Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of FDSI and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of
(i) Consolidated Net Worth and (ii) Consolidated Debt.

 

B-2



--------------------------------------------------------------------------------

“Continuing Directors” is defined in Section 8.7.

“Control Event” is defined in Section 8.7.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) its liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

For purposes of this Agreement, Debt shall not include reimbursement obligations
under trade letters of credit incurred in connection with the acquisition of
inventory in the ordinary course of business, provided that any draws under such
trade letters of credit are reimbursed within 30 days thereof.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series (and of such tranche if such
Series has separate tranches).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

B-3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Obligors’ board of directors.

“FDSI” means Family Dollar Stores, Inc., a Delaware corporation.

“FDI” means Family Dollar, Inc., a North Carolina corporation.

“FLSA Litigation” means any existing or future litigations regarding whether any
employees of FDSI or any of its Subsidiaries are “exempt employees” (such that
such employees are not entitled to receive overtime compensation) under the Fair
Labor Standards Act (as amended) or any other similar federal or state law,
including but not limited to the litigation as further described in the
Memorandum.

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any jurisdiction in which any Obligor or any Restricted Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of any Obligor or any Restricted Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other

 

B-4



--------------------------------------------------------------------------------

Person in any manner, whether directly or indirectly, including (without
limitation) obligations incurred through an agreement, contingent or otherwise,
by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Obligors pursuant to Section 13.1.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.

 

B-5



--------------------------------------------------------------------------------

“Lease Rentals” shall mean, for any period, the aggregate amount of fixed rental
or operating lease expense payable by FDSI and its Restricted Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined in accordance with GAAP.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Limited Material Adverse Effect” means a material adverse effect on (a) the
ability of the Obligors and the Subsidiary Guarantors to perform their
obligations under this Agreement (including any Supplement), the Notes or the
Subsidiary Guaranties, taken as a whole or (b) the validity or enforceability of
this Agreement (including any Supplement), the Notes or the Subsidiary Guaranty,
taken as a whole.

“Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6 with
respect to any Series A Note and (ii) set forth in the applicable Supplement
with respect to any other Series of Notes.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and their Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Restricted Subsidiaries taken as a whole, or (b) the ability of the
Obligors and the Subsidiary Guarantors to perform their obligations under this
Agreement (including any Supplement), the Notes or the Subsidiary Guaranties,
taken as a whole or (c) the validity or enforceability of this Agreement
(including any Supplement), the Notes or the Subsidiary Guaranty, taken as a
whole.

“Material Subsidiary” means, at any time, any Restricted Subsidiary of FDSI
which, together with all other Restricted Subsidiaries of such Restricted
Subsidiary, accounts for more than (i) 5% of the consolidated assets of the
Obligors and their Restricted Subsidiaries or (ii) 5% of consolidated revenue of
the Obligors and their Restricted Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Moody’s” shall mean Moody Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“Notes” is defined in Section 1.

 

B-6



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of an Obligor whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by any Obligor or any ERISA Affiliate or with
respect to which any Obligor or any ERISA Affiliate may have any liability.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Debt of Restricted Subsidiaries (including
all Guaranties of Debt of any Obligor but excluding (w) Debt owing to any
Obligor or any other Restricted Subsidiary, (x) Debt outstanding at the time
such Person became a Restricted Subsidiary (other than an Unrestricted
Subsidiary which is designated as a Restricted Subsidiary pursuant to
Section 9.6 hereof), provided that such Debt shall have not been incurred in
contemplation of such person becoming a Restricted Subsidiary, (y) all
Guaranties of Debt of any Obligor by any Restricted Subsidiary which has also
guaranteed the Notes, and (z) Debt of FDI in which FDI is a co-obligor with FDSI
under the agreement or instrument pursuant to which such Debt is incurred
(including without limitation the Bank Credit Agreement), and (ii) all Debt or
other obligations of the Obligors and their Restricted Subsidiaries secured by
Liens other than Debt or obligations secured by Liens permitted by subparagraphs
(a) through (i), inclusive, of Section 10.4.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Purchasers” means the purchasers of the Notes named in Schedule A hereto.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes of each Series at the time outstanding (exclusive
of Notes then owned by any Obligor or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).

 

B-7



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of an Obligor with responsibility for the administration of the relevant portion
of this Agreement.

“Restricted Subsidiary” means any Subsidiary in which: (i) at least a majority
of the voting securities are owned by any Obligor and/or one or more Restricted
Subsidiaries and (ii) the Obligors have not designated an Unrestricted
Subsidiary by notice in writing given to the holders of the Notes; provided that
FDI shall at all times remain a Restricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

“Senior Financial Officer” means the chief financial officer or principal
accounting officer of an Obligor.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series A Notes” is defined in Section 1 of this Agreement.

“Subordinated Debt” means all unsecured Debt of an Obligor that shall contain or
have applicable thereto subordination provisions providing for the subordination
thereof to other Debt of such Obligor (including, without limitation,
subordinated to the obligations of such Obligor under this Agreement, any
Supplement or the Notes).

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of an Obligor.

“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.

“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.

“Supplement” is defined in Section 2.2 of this Agreement.

 

B-8



--------------------------------------------------------------------------------

“tranche” means all Notes of a Series having the same maturity, interest rate
and schedule for mandatory prepayments.

“Unrestricted Subsidiary” means any Subsidiary so designated by the Obligors.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-9



--------------------------------------------------------------------------------

CHANGES IN CORPORATE STRUCTURE

None.

 

SCHEDULE 4.9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE OBLIGORS, OWNERSHIP OF SUBSIDIARY STOCK, AFFILIATES

 

SUBSIDIARY

  

STATE OF
INCORPORATION

  

STOCKHOLDER

Family Dollar Holdings, Inc.    NC    Family Dollar Stores, Inc. - 100% Family
Dollar Stores of Ohio, Inc.    Ohio    Family Dollar Stores, Inc. - 100% Family
Dollar Services, Inc.    NC    Family Dollar, Inc. - 100% Family Dollar
Operations, Inc.    NC    Family Dollar, Inc. - 100% Family Dollar Trucking,
Inc.    NC    Family Dollar, Inc. - 100% Family Dollar Stores of Florida, Inc.
   FL    Family Dollar, Inc. - 100% Family Dollar Stores of Alabama, Inc.    AL
   Family Dollar, Inc. - 100% Family Dollar Stores of Arkansas, Inc.    AR   
Family Dollar, Inc. - 100% Family Dollar Stores of Colorado, Inc.    CO   
Family Dollar, Inc. - 100% Family Dollar Stores of Connecticut, Inc.    CT   
Family Dollar, Inc. - 100% Family Dollar Stores of Delaware, Inc.    DE   
Family Dollar, Inc. - 100% Family Dollar Stores of D.C., Inc.    DC    Family
Dollar, Inc. - 100% Family Dollar Stores of Georgia, Inc.    GA    Family
Dollar, Inc. - 100% Family Dollar Stores of Iowa, Inc.    IA    Family Dollar,
Inc. - 100% Family Dollar Stores of Louisiana, Inc.    LA    Family Dollar, Inc.
- 100% Family Dollar Stores of Maryland, Inc.    MD    Family Dollar, Inc. -
100% Family Dollar Stores of Massachusetts, Inc.    MA    Family Dollar, Inc. -
100% Family Dollar Stores of Mississippi, Inc.    MS    Family Dollar, Inc. -
100% Family Dollar Stores of Missouri, Inc.    MO    Family Dollar, Inc. - 100%
Family Dollar Stores of New Jersey, Inc.    NJ    Family Dollar, Inc. - 100%
Family Dollar Stores of New Mexico, Inc.    NM    Family Dollar, Inc. - 100%
Family Dollar Stores of New York, Inc.    NY    Family Dollar, Inc. - 100%
Family Dollar Stores of North Carolina, Inc.    NC    Family Dollar, Inc. - 100%
Family Dollar Stores of Ohio, Inc.    OH    Family Dollar, Inc. - 100% Family
Dollar Stores of Oklahoma, Inc.    OK    Family Dollar, Inc. - 100% Family
Dollar Stores of Pennsylvania, Inc.    PA    Family Dollar, Inc. - 100% Family
Dollar Stores of Rhode Island, Inc.    RI    Family Dollar, Inc. - 100% Family
Dollar Stores of South Carolina, Inc.    SC    Family Dollar, Inc. - 100% Family
Dollar Stores of South Dakota, Inc.    SD    Family Dollar, Inc. - 100% Family
Dollar Stores of Tennessee, Inc.    TN    Family Dollar, Inc. - 100% Family
Dollar Stores of Vermont, Inc.    VT    Family Dollar, Inc. - 100%

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARY

  

STATE OF
INCORPORATION

  

STOCKHOLDER

Family Dollar Stores of Virginia, Inc.    VA    Family Dollar, Inc. - 100%
Family Dollar Stores of West Virginia, Inc.    WV    Family Dollar, Inc. - 100%
Family Dollar Stores of Wisconsin, Inc.    WI    Family Dollar, Inc. - 100%
Family Dollar Stores of Michigan, Inc.    MI    Family Dollar Services, Inc. -
100%

Family Dollar Merchandising, L.P.

   DE    Family Dollar Holdings, Inc. - 1% GP Interest       Family Dollar
Services, Inc. - 99% LP Interest Family Dollar Distribution, L.P.    TX   
Family Dollar Services, Inc. - 1% GP Interest       Family Dollar Stores of
Florida, Inc. - 99% LP Interest Family Dollar Stores of Indiana, L.P.    IN   
Family Dollar Holdings, Inc. - 1% GP Interest       Family Dollar Stores of
Ohio, Inc. - 99% LP Interest Family Dollar Stores of Kentucky, L.P.    KY   
Family Dollar Holdings, Inc. - 1% GP Interest       Family Dollar, Inc. - 99% LP
Interest Family Dollar Stores of Texas, L.P.    TX    Family Dollar Holdings,
Inc. - 1% GP Interest       Family Dollar Stores of Ohio, Inc. - 99% LP Interest
Family Dollar Stores of Arizona, Inc.*    AZ    Family Dollar, Inc. - 100%
Family Dollar Stores of California, Inc.*    CA    Family Dollar, Inc. - 100%
Family Dollar Stores of Nevada, Inc.*    NV    Family Dollar, Inc. - 100% Family
Dollar Stores of North Dakota, Inc.*    ND    Family Dollar, Inc. - 100% Family
Dollar Stores of Wyoming, Inc.*    WY    Family Dollar, Inc. - 100%

 

* Currently inactive

As of the Closing Date, all of the Subsidiaries are designated as Restricted
Subsidiaries.

 

5.4-2



--------------------------------------------------------------------------------

The directors of Family Dollar Stores, Inc. are:

Mark R. Bernstein

Sharon Allred Decker

Edward C. Dolby

Glenn A. Eisenberg

Howard R. Levine

George R. Mahoney, Jr.

James G. Martin

The senior officers of Family Dollar Stores. Inc. are:

Howard R. Levine, Chairman of the Board and Chief Executive Officer

R. James Kelly, Vice Chairman, Chief Financial Officer, and Chief Administrative
Officer

Robert George, Executive Vice President – Chief Merchandising Officer

Charles S. Gibson, Jr., Executive Vice President – Supply Chain

Dorlisa K. Flur, Senior Vice President – Strategy and Real Estate Development

Keith M. Gehl, Senior Vice President – Store Construction and Facility
Management

Joshua R. Jewett, Senior Vice President – Chief Information Officer

Janet G. Kelley, Senior Vice President – General Counsel and Secretary

Samuel M. McPherson, Senior Vice President – Human Resources

Irving Neger, Senior Vice President – Softlines

John J. Scanlon, Senior Vice President – Hardlines

C. Martin Sowers, Senior Vice President – Finance

Barry Sullivan, Senior Vice President – Store Operations

The sole director of Family Dollar. Inc. is:

Howard R. Levine

The senior officers of Family Dollar, Inc. are:

Howard R. Levine, Chairman of the Board and Chief Executive Officer

R. James Kelly, Vice Chairman, Chief Financial Officer, and Chief Administrative
Officer

Robert George, Executive Vice President – Chief Merchandising Officer

Charles S. Gibson, Jr., Executive Vice President – Supply Chain

Dorlisa K. Flur, Senior Vice President – Strategy and Real Estate Development

Keith M. Gehl, Senior Vice President – Store Construction and Facility
Management

Joshua R. Jewett, Senior Vice President – Chief Information Officer

Janet G. Kelley, Senior Vice President – General Counsel and Secretary

Samuel M. McPherson, Senior Vice President – Human Resources

Irving Neger, Senior Vice President – Softlines

John J. Scanlon, Senior Vice President – Hardlines

C. Martin Sowers, Senior Vice President – Finance

Barry Sullivan, Senior Vice President – Store Operations

 

5.4-3



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

Audited annual financial statements for the fiscal years ending:

August 28, 2004;

August 30, 2003; and

August 31, 2002.

Unaudited quarterly financial statement for the fiscal quarters ending:

May 28, 2005;

February 26, 2005; and

November 27, 2004.

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

LICENSES, PERMITS, ETC.

(b) None

(c) None

 

SCHEDULE 5.11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING DEBT; FUTURE LIENS

None, other than certain intercompany debts which vary from time to time between
the Obligors and their Subsidiaries.

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING LIENS

None.

 

SCHEDULE 10.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[FORM OF SERIES 2005-A, TRANCHE A NOTE]

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

5.41% SERIES 2005-A SENIOR NOTE, TRANCHE A DUE SEPTEMBER 27, 2015

No. [                ]    [Date] $[                     ]    PPN 30704@ AA 2

FOR VALUE RECEIVED, each of the undersigned, FAMILY DOLLAR STORES, INC. (herein
called “FDSI”), a corporation organized and existing under the laws of the State
of Delaware, and FAMILY DOLLAR, INC., a corporation organized and existing under
the laws of the State of North Carolina, jointly and severally hereby promises
to pay to [                                 ] or registered assigns, the
principal sum of [                         ] DOLLARS (or so much thereof as
shall not have been prepaid) on September 27, 2015 with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 5.41% per annum from the date hereof, payable
semi-annually, on the 27th day of March and September in each year and at
maturity, commencing on March 27, 2006, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at the Default
Rate, on any overdue payment of interest and, during the continuance of an Event
of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 27,2005 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Obligors and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the

 

EXHIBIT 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of September 27, 2005 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Obligors have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Obligors of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of- law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

  FAMILY DOLLAR STORES, INC.   By  

 

    Name: R. James Kelley     Title: Vice Chairman, Chief Financial Officer and
Chief Administrative Officer   FAMILY DOLLAR, INC.   By  

 

    Name: R. James Kelley     Title: Vice Chairman, Chief Financial Officer and
Chief Administrative Officer

 

1(a)-2



--------------------------------------------------------------------------------

[FORM OF SERIES 2005-A, TRANCHE B NOTE]

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

5.24% SERIES 2005-A SENIOR NOTE, TRANCHE B DUE SEPTEMBER 27, 2015

 

No. [                 ]

   [Date] $[                      ]    PPN 30704@ AB 0

FOR VALUE RECEIVED, each of the undersigned, FAMILY DOLLAR STORES, INC. (herein
called “FDSI”), a corporation organized and existing under the laws of the State
of Delaware, and FAMILY DOLLAR, INC., a corporation organized and existing under
the laws of the State of North Carolina, jointly and severally hereby promises
to pay to [                                ] or registered assigns, the
principal sum of [                             ] DOLLARS (or SO much thereof as
shall not have been prepaid) on September 27, 2015 with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 5.24% per annum from the date hereof, payable
semi-annually, on the 27th day of March and September in each year and at
maturity, commencing on March 27, 2006, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at the Default
Rate, on any overdue payment of interest and, during the continuance of an Event
of Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 27,2005 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Obligors and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and

 

EXHIBIT 1(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.

The Obligors will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of September 27, 2005 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Obligors have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Obligors of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of- law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

FAMILY DOLLAR STORES, INC. By  

 

  Name: R. James Kelley   Title: Vice Chairman, Chief Financial Officer and
Chief Administrative Officer FAMILY DOLLAR, INC. By  

 

  Name: R. James Kelley   Title: Vice Chairman, Chief Financial Officer and
Chief Administrative Officer

 

1(b)-2



--------------------------------------------------------------------------------

FORM OF SUBSIDIARY GUARANTY

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTY AGREEMENT

Dated as of September 27, 2005

from

THE SUBSIDIARY GUARANTORS NAMED HEREIN

for the benefit of

THE HOLDERS OF THE NOTES

RE:

$169,000,000 5.41% SERIES 2005-A SENIOR NOTES, TRANCHE A, DUE SEPTEMBER 27, 2015

$81,000,000 5.24% SERIES 2005-A SENIOR NOTES, TRANCHE B, DUE SEPTEMBER 27, 2015

OF

FAMILY DOLLAR STORES, INC.

AND

FAMILY DOLLAR, INC.

 

 

 

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

   GUARANTY    2

SECTION 2.

   REPRESENTATIONS AND WARRANTIES    3

SECTION 3.

   SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL    5

SECTION 4.

   FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING    10

SECTION 5.

   WAIVER    10

SECTION 6.

   WAIVER OF SUBROGATION    11

SECTION 7.

   SUBORDINATION    12

SECTION 8.

   EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.    12

SECTION 9.

   TERM OF GUARANTY    13

SECTION 10.

   CONTRIBUTION    13

SECTION 11.

   LIMITATION OF LIABILITY    14

SECTION 12.

   NEGATIVE PLEDGE    14

SECTION 13.

   SUPPLEMENTAL AGREEMENT    14

SECTION 14.

   DEFINITIONS AND TERMS GENERALLY    15

SECTION 15.

   NOTICES    15

SECTION 16.

   AMENDMENTS, ETC.    16

SECTION 17.

   CONSENT OF JURISDICTION; SERVICE OF PROCESS    16

 

- i -



--------------------------------------------------------------------------------

SECTION 18.

   WAIVER OF JURY TRIAL    17

SECTION 19.

   SURVIVAL    17

SECTION 20.

   SEVERABILITY    18

SECTION 21.

   SUCCESSORS AND ASSIGNS    18

SECTION 22.

   TABLE OF CONTENTS; HEADINGS    18

SECTION 23.

   COUNTERPARTS    18

SECTION 24.

   GOVERNING LAW    18

SECTION 25.

   COVENANT COMPLIANCE    18

 

- ii -



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT, dated as of September 27, 2005 (the “Guaranty”),
from each of:

(i) Family Dollar Services, Inc., a North Carolina corporation;

(ii) Family Dollar Operations, Inc., a North Carolina corporation;

(iii) Family Dollar Trucking, Inc., a North Carolina corporation; and

(iv) such Subsidiaries as shall become parties hereto in accordance with
Section 13 hereof (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”) ,

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

WHEREAS, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) will authorize the issue and sale of
(i) $169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27,
2015 (the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015 (the “Tranche B Notes” and, together
with the Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note
Purchase Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the
Obligors and the purchasers named therein.

WHEREAS, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Obligors.

WHEREAS, the Obligors have agreed that their Subsidiaries will guarantee their
respective obligations under the Notes and the Note Purchase Agreement.

WHEREAS, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.

Now, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:



--------------------------------------------------------------------------------

SECTION 1. GUARANTY.

Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, Prepayment Premium, LIBOR Breakage Amount, and interest
on (including, without limitation, interest, whether or not an allowable claim,
accruing after the date of filing of any petition in bankruptcy, or the
commencement of any bankruptcy, insolvency or similar proceeding relating to any
Obligor) the Notes and all other amounts under the Note Purchase Agreement and
all other obligations, agreements and covenants of the Obligors now or hereafter
existing under the Note Purchase Agreement whether for principal, Make-Whole
Amount, Prepayment Premium, LIBOR Breakage Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to any Obligor under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts. If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Obligors) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Obligors or any other action, occurrence or
circumstance whatsoever. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.

Notwithstanding any stay, injunction or other prohibition preventing such action
against any Obligor, if for any reason whatsoever any Obligor shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
(subject to any applicable grace periods under the Note Purchase Agreement) and
(in the case of the payment of Guaranteed Obligations) payable or to perform or
comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Purchase
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or

 

- 2 -



--------------------------------------------------------------------------------

complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants as follows:

(a) All representations and warranties contained in the Note Purchase Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated herein by reference with the same force and effect as
though set forth herein in full.

(b) Such Subsidiary Guarantor acknowledges that, any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.

(d) Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors of such Subsidiary Guarantor has decided that a direct and/or
an indirect benefit will accrue to such Subsidiary Guarantor by reason of the
execution of this Guaranty.

(e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.

(f) Each Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.

(g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of each Subsidiary
Guarantor, and does

 

- 3 -



--------------------------------------------------------------------------------

not require any consent or approval of, or the giving of notice to, or the
taking of any other action in respect of, any stockholder or trustee or holder
of any indebtedness or obligations of such Subsidiary Guarantor. This Guaranty
constitutes a legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
except that such enforceability is subject to any limitations arising from
bankruptcy, insolvency, liquidation, moratorium, reorganization and other
similar laws of general application relating to or affecting the rights of
creditors or pledgees and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

(h) The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation or by-laws or partnership agreement, as the
case may be, of any Subsidiary Guarantor, or any indenture, mortgage, deed of
trust, instrument, law, rule or regulation binding on any Subsidiary Guarantor
or to which a Subsidiary Guarantor is a party.

(i) The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to any Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of any Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.

(j) The execution, delivery and performance of this Guaranty do not and will not
conflict with and do not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state of organization of any Subsidiary Guarantor or of the United
States or any State.

(k) There are no pending or, to the knowledge of any Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.

(1) Each Subsidiary Guarantor’s obligations under this Guaranty are at least
pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

(m) Each Subsidiary Guarantor has validly and irrevocably submitted to the
jurisdiction of the Supreme Court of the State of New York, New York County, and
the United States District Court for the Southern District of New York.

(n) The choice of the laws of the State of New York to govern this Guaranty is
valid and binding.

(o) No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a

 

- 4 -



--------------------------------------------------------------------------------

Lien on any property of such Subsidiary Guarantor other than Liens permitted
under Section 10.4 of the Note Purchase Agreement. Each Subsidiary Guarantor is
in compliance with all applicable requirements of law except such non-compliance
as would not have a Material Adverse Effect.

(p) The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and the
Subsidiary Guarantor does not have an unreasonably small capital.

SECTION 3. SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

(a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against any Obligor or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from any Obligor or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of any Obligor or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.

(b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Obligors or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding

 

- 5 -



--------------------------------------------------------------------------------

any of the Guaranteed Obligations. Each Subsidiary Guarantor further agrees
that, subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Obligors or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, any Obligor or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of the Subsidiary Guarantor hereunder.

(c) The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against any Obligor, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or any Obligor shall have any knowledge or notice thereof), including:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Obligor, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to any Obligor or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against any Obligor or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;

(iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Obligor or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any Obligor or any other such Person, or any
change, restructuring or termination of the partnership structure or existence
of any Obligor or any other such Person, or any sale, lease or transfer of any
or all of the assets of any Obligor or any other such Person, or any change in
the shareholders, partners, or members of any Obligor or any other such Person;
or any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate

 

- 6 -



--------------------------------------------------------------------------------

applicable usury laws, any Obligor or any other Person has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from any Obligor or any
other Person, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;

(v) any full or partial release of the liability of any Obligor on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Obligors will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

(ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

(x) any payment by any Obligor to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to any Obligor or
someone else;

 

- 7 -



--------------------------------------------------------------------------------

(xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

(xii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;

(xiii) any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, any Obligor or any Person as a matter
of law or equity;

(xiv) any merger or consolidation of any Obligor or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of any Obligor to any other Person;

(xv) any change in the ownership of any shares of capital stock of any Obligor,
or any change in the relationship between any Obligor and such Subsidiary
Guarantor or any termination of any such relationship;

(xvi) any default, failure or delay, willful or otherwise, in the performance by
any Obligor, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Note Purchase Agreement or any other
agreement;

(xvii) any merger or consolidation of any Obligor or any Subsidiary Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of any Obligor, any Subsidiary Guarantor
or any other Person to any other Person, or any change in the ownership of any
shares or partnership interests of any Obligor, any Subsidiary Guarantor or any
other Person;

(xviii) in respect of any Obligor, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to any Obligor, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the

 

- 8 -



--------------------------------------------------------------------------------

control of any Obligor, any Subsidiary Guarantor or any other Person and whether
or not of the kind hereinbefore specified; or

(xix) any other occurrence, circumstance, or event whatsoever, whether similar
or dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Obligors under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, any Obligor or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by any
Obligor or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against any Obligor, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

(d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of any Obligor or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of any Obligor on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of any Obligor, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of any Obligor on the Note Purchase Agreement or the
Notes; or

 

- 9 -



--------------------------------------------------------------------------------

(iii) settle, adjust or compromise any claim of any Obligor or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of any Obligor on the Note Purchase Agreement or the
Notes; or

(iv) purchase Additional Notes form time to time from the Obligors pursuant to
the terms and provisions of the Note Purchase Agreement.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

(f) No Holder shall be under any obligation: (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
any Obligor or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of any Obligor and the Subsidiary Guarantors under the Note Purchase
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

SECTION 4. FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING.

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Subsidiary Guarantors
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Subsidiary Guarantors.

SECTION 5. WAIVER.

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

 

- 10 -



--------------------------------------------------------------------------------

(a) notice of any of the matters referred to in Section 3;

(b) notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by any Obligor or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

(c) presentment to any Obligor or such Subsidiary Guarantor or of payment from
any Obligor or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

(d) any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;

(e) any requirement of diligence on the part of any Holder;

(f) any requirement to mitigate the damages resulting from any default under the
Notes or the Note Purchase Agreement;

(g) any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Note Purchase Agreement;

(h) any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and

(i) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge, release or defense of a guarantor or surety or which
might otherwise limit recourse against such Subsidiary Guarantor.

SECTION 6. WAIVER OF SUBROGATION.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against any Obligor to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of any Obligor, in each
case unless and until the Guaranteed Obligations have been paid in full. Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against any Obligor or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the

 

- 11 -



--------------------------------------------------------------------------------

performance by any Subsidiary Guarantor of the guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against any Obligor or any Subsidiary Guarantor, or any security that any Holder
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise. If any
amount shall be paid to a Subsidiary Guarantor by any Obligor or another
Subsidiary Guarantor after payment in full of the Guaranteed Obligations, and
all or any portion of the Guaranteed Obligations shall thereafter be reinstated
in whole or in part and any Holder is required to repay any sums received by any
of them in payment of the Guaranteed Obligations, this Guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of the Obligors by virtue of any payment, court
order or any Federal or state law.

SECTION 7. SUBORDINATION.

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by any Obligor or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all indebtedness owing to it from any Obligor or such other
Subsidiary Guarantor to all indebtedness of the Obligors to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by any Obligor or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

SECTION 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a) If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any Holder with any such claimant (including any Obligor),
then the Guaranteed Obligations or part thereof intended to be satisfied shall
be reinstated and continue, and this Guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any Note or any other instrument evidencing any
Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall

 

- 12 -



--------------------------------------------------------------------------------

be liable to pay the Holders, and hereby do indemnify the Holders and hold them
harmless for, the amount of such payment or proceeds so surrendered and all
expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any Holder in defense of any claim made
against any of them that any payment or proceeds received by any Holder in
respect of all or part of the Guaranteed Obligations must be surrendered. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of any Obligor by virtue of any payment, court
order or any Federal or state law.

(b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against any Obligor or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.

SECTION 9. TERM OF GUARANTY.

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

SECTION 10. CONTRIBUTION.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder. A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date. “Adjusted Net
Assets” means, for each Subsidiary Guarantor on any date, the lesser of (i) the
amount by which the fair value of the property of such Subsidiary Guarantor
exceeds the total amount of liabilities, including

 

- 13 -



--------------------------------------------------------------------------------

contingent liabilities, but excluding liabilities under this Guaranty, of such
Subsidiary Guarantor on such date and (ii) the amount by which the present fair
salable value of the assets of such Subsidiary Guarantor on such date exceeds
the amount that will be required to pay the probable liability of such
Subsidiary Guarantor on its debts, excluding debt in respect of this Guaranty,
as they become absolute and matured.

SECTION 11. LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

SECTION 12. NEGATIVE PLEDGE.

Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.

SECTION 13. SUPPLEMENTAL AGREEMENT.

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 14. DEFINITIONS AND TERMS GENERALLY.

(a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

“Guaranty” has the meaning specified in the introduction hereto.

“Holders” has the meaning specified in the introduction hereto.

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

“Notes” has the meanings specified in the Recitals hereto.

“Percentage” has the meaning specified in Section 10 hereof.

“Required Holders” is has the meaning specified in the Note Purchase Agreement.

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.

SECTION 15. NOTICES.

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

 

- 15 -



--------------------------------------------------------------------------------

(a) if to any Holder, at the address set forth in the Note Purchase Agreement,
or at such other address as any such Holder shall from time to time designate to
the Obligors,

(b) if to a Subsidiary Guarantor, at the address of such Subsidiary Guarantor
set forth on the signature pages hereto or at such other address as such
Subsidiary Guarantor shall from time to time designate in writing to each
Holder.

A notice or communication shall be deemed to have been duly given and effective:

 

  (a) when delivered (whether or not accepted), if personally delivered;

 

  (b) five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);

 

  (c) when sent, if sent via facsimile;

 

  (d) when delivered if sent by registered or certified mail (whether or not
accepted); and

 

  (e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).

SECTION 16. AMENDMENTS, ETC.

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS.

(a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the in personam jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

- 16 -



--------------------------------------------------------------------------------

(b) Each Subsidiary Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 17 brought
in any such court shall be conclusive and binding upon such party, subject to
rights of appeal and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which such party is or may be subject) by a suit upon such judgment.

(c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d) Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

SECTION 18. WAIVER OF JURY TRIAL.

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT
MATTER OF ANY OF THE FOREGOING.

SECTION 19. SURVIVAL.

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf. All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 20. SEVERABILITY.

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

SECTION 21. SUCCESSORS AND ASSIGNS.

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

SECTION 22. TABLE OF CONTENTS; HEADINGS.

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

SECTION 23. COUNTERPARTS.

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

SECTION 24. GOVERNING LAW.

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

SECTION 25. COVENANT COMPLIANCE.

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Obligors, restrictions or obligations on such Subsidiary Guarantor.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Subsidiary Guaranty
Agreement to be duly executed as of the date first above written.

 

FAMILY DOLLAR SERVICES, INC., a North Carolina corporation

By:

 

 

  Name: R. James Kelly   Title: Vice Chairman, Chief Financial Officer and Chief
Administrative Officer

FAMILY DOLLAR OPERATIONS, INC., a North Carolina corporation

By:

 

 

  Name: R. James Kelly   Title: Vice Chairman, Chief Financial Officer and Chief
Administrative Officer

FAMILY DOLLAR TRUCKING, INC., a North Carolina corporation

By:

 

 

  Name: R. James Kelly   Title: Vice Chairman, Chief Financial Officer and Chief
Administrative Officer

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT dated as of                             
,                 from                             , a corporation (the “New
Subsidiary”), for the benefit of the Holders (as defined in the Guaranty
referred to below). Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Subsidiary Guaranty Agreement,
dated as of September 27, 2005 (the “Guaranty”), from: (i) [names of guarantors]
(    ) such other Subsidiaries (as defined below) as shall become parties
thereto in accordance therewith, for the benefit of the Holders (as such term is
defined in such Guaranty).

WHEREAS, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) has authorized the issue and sale of
(i) $169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27,
2015 (the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015 (the “Tranche B Notes” and, together
with the Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note
Purchase Agreement, dated as of September 27, 2005 (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the
Obligors and the purchasers named therein.

WHEREAS, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

WHEREAS, the New Subsidiary is a Subsidiary of the Obligors.

WHEREAS, the existing Subsidiaries of the Obligors have entered into the
Guaranty.

WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

WHEREAS, the New Subsidiary acknowledges that it has derived or will derive
substantial benefits from the issuance of the Notes.

WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.

Now, THEREFORE, the New Subsidiary Guarantor agrees as follows:



--------------------------------------------------------------------------------

Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Subsidiary Guarantor under Section 2 of the Subsidiary Guaranty
are true and correct on and as of the date hereof, (c) acknowledges receipt of a
copy of and agrees to be obligated and bound by the terms of such Guaranty, and
(d) agrees that each reference to a “Subsidiary Guarantor” in such Guaranty
shall be deemed to include the New Subsidiary.

Section 2. Enforceability. The New Subsidiary hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.

Section 4. GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

Section 5. Savings Clause. To the fullest extent permitted under applicable law,
in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 6. Notices. All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:   Title:   Address:   Telecopy:

 

- 3 -



--------------------------------------------------------------------------------

FORM OF OPINION OF GENERAL COUNSEL

TO THE OBLIGORS

The closing opinion of Janet G. Kelley, Esq., General Counsel of the Obligors,
which is called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to the Purchasers, shall be satisfactory
in scope and form to each Purchaser and shall be to the effect that:

1. Each Obligor has the full corporate power and the corporate authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary
except in jurisdictions where the failure to be so qualified or licensed would
not have a material adverse effect on the business of the Obligors.

2. Each Subsidiary Guarantor is a corporation or similar legal entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and each is duly licensed or qualified and is in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary except in jurisdictions where the failure
to be so qualified or licensed would not have a material adverse effect on the
business of such Subsidiary Guarantor. All of the issued and outstanding shares
of capital stock or similar equity interests of each such Subsidiary Guarantor
have been duly issued, are fully paid and non-assessable and are owned by the
Obligors, by one or more Subsidiaries, or by the Obligors and one or more
Subsidiaries.

3. The issuance and sale of the Series A Notes, the execution, delivery and
performance by the Obligors of the Note Purchase Agreement, and the execution,
delivery and performance by each Subsidiary Guarantor of the Subsidiary Guaranty
do not violate any provision of any law or other rule or regulation of any
Governmental Authority applicable to the Obligors or any such Subsidiary
Guarantor or conflict with or result in any breach of any of the provisions of
or constitute a default under or result in the creation or imposition of any
Lien upon any property of the Obligors or any such Subsidiary Guarantor pursuant
to the provisions of the Articles or Certificate of Incorporation or By-laws, or
such similar organizational or governing instrument, as the case may be, of the
Obligors or such Subsidiary Guarantor or any agreement or other instrument known
to such counsel to which the Obligors or any such Subsidiary Guarantor is a
party or by which the Obligors or any such Subsidiary Guarantor may be bound.

4. Other than the FLSA Litigation (as defined in the Note Purchase Agreement),
there are no actions, suits or proceedings pending or, to the knowledge of such
counsel after due inquiry, threatened against or affecting the Obligors or any
Subsidiary in any court or before any governmental authority or arbitration
board or tribunal which, if adversely determined, would have a materially
adverse effect on the properties, business, profits or condition, (financial or
otherwise) of the Obligors and its Subsidiaries or the ability of the Obligors
to perform its obligations under the Note Purchase Agreement and the Series A
Notes or on the legality, validity or enforceability of the Obligors’
obligations under the Note Purchase Agreement and

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the Series A Notes. To the knowledge of such counsel, neither any Obligor nor
any Subsidiary is in default with respect to any court or governmental
authority, or arbitration board or tribunal.

The opinion of Janet G. Kelley, Esq., shall cover such other matters relating to
the sale of the Notes as each Purchaser may reasonably request and successors
and assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of any Obligor and its Subsidiaries.

E-4.4(a)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE OBLIGORS

The closing opinion of Alston & Bird LLP, special counsel to the Obligors, which
is called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to the Purchasers, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:

1. Each Obligor is a corporation, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has the corporate power and
authority to execute and perform the Note Purchase Agreement and to issue the
Notes.

2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of each Obligor, has been duly executed and
delivered by each Obligor and constitute the legal, valid and binding contract
of such Obligor enforceable against such Obligor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

3. The Series A Notes have been duly authorized by all necessary corporate
action on the part of each Obligor, has been duly executed and delivered by each
Obligor and constitute the legal, valid and binding contract of such Obligor
enforceable against such Obligor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

4. The Subsidiary Guaranty has been duly authorized by all necessary corporate
or other organizational action on the part of each Subsidiary Guarantor, has
been duly executed and delivered by each Subsidiary Guarantor and constitutes
the legal, valid and binding contract of each such Subsidiary Guarantor
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

5. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body of the United States
of America, the State of North Carolina or the State of New York, is necessary
in connection with the execution and delivery of the Note Purchase Agreement,
the Series A Notes or the Subsidiary Guaranty.

6. The issuance, sale and delivery of the Series A Notes and the execution and
delivery of the Subsidiary Guaranty by the Subsidiary Guarantors under the
circumstances contemplated by the Note Purchase Agreement and the Subsidiary
Guaranty do not, under existing law, require the registration of the Series A
Notes or the Subsidiary Guaranty under the Securities Act of 1933, as amended,
or the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

7. Neither the issuance of the Series A Notes nor the application of the
proceeds of the sale of the Series A Notes will violate or result in a violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulation issued pursuant thereto, including, without limitation, Regulation T,
U or X of the Board of Governors of the Federal Reserve System.

8. No Obligor is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

The opinion of Alston & Bird LLP, shall cover such other matters relating to the
sale of the Notes as each Purchaser may reasonably request and successors and
assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Obligors and its Subsidiaries.

E-4.4(b)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

The closing opinion of Chapman and Cutler LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:

1. Each Obligor is a corporation, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has the corporate power and
the corporate authority to execute and deliver the Note Purchase Agreement and
to issue the Series A Notes.

2. Each Subsidiary Guarantor is a corporation or similar legal entity, validly
existing and in good standing under the laws of its jurisdiction of organization
and has the corporate power and the corporate authority to execute and deliver
the Subsidiary Guaranty.

3. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of each Obligor, has been duly executed and
delivered by each Obligor and constitutes the legal, valid and binding contract
of each Obligor enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

4. The Subsidiary Guaranty has been duly authorized by all necessary corporate
or other organizational action on the part of each Subsidiary Guarantor, has
been duly executed and delivered by each Subsidiary Guarantor and constitutes
the legal, valid and binding contract of each such Subsidiary Guarantor
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

5. The Series A Notes have been duly authorized by all necessary corporate
action on the part of each Obligor, and the Notes being delivered on the date
hereof have been duly executed and delivered by each Obligor and constitute the
legal, valid and binding obligations of each Obligor enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

6. The issuance, sale and delivery of the Series A Notes and the execution and
delivery of the Subsidiary Guaranty under the circumstances contemplated by the
Note Purchase Agreement and the Subsidiary Guaranty do not, under existing law,
require the registration of the Series A Notes or the Subsidiary Guaranty under
the Securities Act of 1933, as amended, or the qualification of an indenture
under the Trust Indenture Act of 1939, as amended.

EXHIBIT 4.4(c)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

With respect to matters of fact upon which such opinion is based, Chapman and
Cutler LLP may rely on appropriate certificates of public officials and officers
of the Obligors and upon representations of the Obligors and the Purchasers
delivered in connection with the issuance and sale of the Series A Notes.

In rendering the opinions set forth in paragraphs 1 and 2 above, Chapman and
Cutler LLP may rely, as to matters referred to in paragraphs 1 and 2, solely
upon an examination of the Articles of Incorporation or similar charter
documents of each Subsidiary Guarantor certified by, and a certificate of good
standing of the Obligors and Subsidiary Guarantors from, the Secretary of State
of the jurisdiction of organization, the Bylaws of the Obligors and similar
documents of the Subsidiary Guarantors and the general business corporation law
of the jurisdiction of organization. The opinion of Chapman and Cutler LLP is
limited to the laws of the State of New York, the general business corporation
law of the jurisdiction of organization and the Federal laws of the United
States.

E-4.4(c)-2



--------------------------------------------------------------------------------

 

 

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of                         

Re:                     $                         % Series                     
Senior Notes

DUE                        

 

 

 

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FAMILY DOLLAR STORES, INC.

Family Dollar, Inc.

10401 MONROE ROAD

CHARLOTTE, NORTH CAROLINA 28201

Dated as of

            , 20    

To the Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between FAMILY DOLLAR STORES, INC., a Delaware corporation (the “FDSI”), and
FAMILY DOLLAR, INC., a North Carolina corporation (the “FDI” and collectively
with FDSI,, the “Obligors”), and the institutional investors named on Schedule A
attached hereto (the “Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
September 27, 2005 (the “Note Purchase Agreement”) between the Obligors and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 4.14 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Obligors and each Additional Purchaser shall execute and deliver a
Supplement.

Each Obligor hereby agrees with the Purchaser(s) as follows:

1. The Obligors have authorized the issue and sale of $             aggregate
principal amount of its     % Series              Senior Notes due             
,         (the “Series              Notes”). The Series              Notes,
together with the Series A Notes [and the Series             Notes] initially
issued pursuant to the Note Purchase Agreement [and the                     
Supplement] and each series of Additional Notes which may from time to time
hereafter be issued pursuant to the provisions of Section 2.2 of the Note
Purchase Agreement, are collectively referred to as the “Notes” (such term shall
also include any such notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement). The Series              Notes shall
be substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Purchaser(s) and the Obligors.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Obligors agree to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Obligors, Series             
Notes in the principal amount set forth opposite such Purchaser’s



--------------------------------------------------------------------------------

name on Schedule A hereto at a price of 100% of the principal amount thereof on
the closing date hereinafter mentioned.

3. The sale and purchase of the Series          Notes to be purchased by each
Purchaser shall occur at the offices of [                    ] at 10:00 A.M.
Chicago time, at a closing (the “Closing”) on             ,          or on such
other Business Day thereafter on or prior to             ,          as may be
agreed upon by the Obligors and the Purchasers. At the Closing, the Obligors
will deliver to each Purchaser the Series          Notes to be purchased by such
Purchaser in the form of a single Series          Note (or such greater number
of Series          Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of the Closing and registered in such Purchaser’s
name (or in the name of such Purchaser’s nominee), against delivery by such
Purchaser to the Obligors or their order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Obligors to account number [                    ]
at              Bank, [Insert Bank address, ABA number for wire transfers, and
any other relevant wire transfer information]. If, at the Closing, the Obligors
shall fail to tender such Series              Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

4. The obligation of each Purchaser to purchase and pay for the Series
             Notes to be sold to such Purchaser at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to the Closing, of the
conditions set forth in Section 4 of the Note Purchase Agreement with respect to
the Series              Notes to be purchased at the Closing, and to the
following additional conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Obligors set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of Closing and the Obligors shall have delivered
to each Purchaser an Officer’s Certificate, dated the date of the Closing
certifying that such condition has been fulfilled.

(b) Contemporaneously with the Closing, the Obligors shall sell to each
Purchaser, and each Purchaser shall purchase, the Series              Notes to
be purchased by such Purchaser at the Closing as specified in Schedule A.

5. [Here insert special provisions for Series              Notes including
prepayment provisions applicable to Series              Notes (including
Make-Whole Amount) and closing conditions applicable to Series             
Notes].

6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series
             Notes by such Purchaser.

 

-2-



--------------------------------------------------------------------------------

7. Each Obligor and each Purchaser agree to be bound by and comply with the
terms and provisions of the Note Purchase Agreement as fully and completely as
if such Purchaser were an original signatory to the Note Purchase Agreement.

The execution hereof shall constitute a contract between the Obligors and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

FAMILY DOLLAR STORES, INC. By  

 

Name:  

 

Title:  

 

FAMILY DOLLAR, INC. By  

 

Name:  

 

Title:  

 

Accepted as of                     ,         

 

[VARIATION] By  

 

Name:  

 

Title:  

 

 

-3-



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL
AMOUNT OF SERIES
            NOTES TO  BE
PURCHASED

[NAME OF PURCHASER]

   $

(1)    All payments by wire transfer of
immediately available funds to:

 

with sufficient information to identify the
source and application of such funds.

  

(2)    All notices of payments and written
confirmations of such wire transfers:

  

(3)    All other communications:

  

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

Each Obligor represents and warrants to each Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date hereof with respect to the
Series              Notes with the same force and effect as if each reference to
“Series A Notes” set forth therein was modified to refer the “Series
             Notes” and each reference to “this Agreement” therein was modified
to refer to the Note Purchase Agreement as supplemented by the             
Supplement. The Section references hereinafter set forth correspond to the
similar sections of the Note Purchase Agreement which are supplemented hereby:

Section 5.3. Disclosure. The Obligors, through their agent, Banc of America
Securities LLC has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated                      (the “Memorandum”), relating to the
transactions contemplated by the              Supplement. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Obligors and their Restricted Subsidiaries. The Note
Purchase Agreement, the Memorandum, the documents, certificates or other
writings delivered to each Purchaser by or on behalf of the Obligors in
connection with the transactions contemplated by the Note Purchase Agreement and
the              Supplement and the financial statements listed in Schedule 5.5
to the              Supplement, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Since                     , there has been no change in
the financial condition, operations, business, properties or prospects of the
Obligors or any Restricted Subsidiary except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to any Obligor that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to each Purchaser by or on behalf of any Obligor specifically for use in
connection with the transactions contemplated hereby.

Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a) Schedule
5.4 to the              Supplement contains (except as noted therein) complete
and correct lists of (i) the Obligors’ Restricted and Unrestricted Subsidiaries,
and showing, as to each Subsidiary, the correct name thereof, the jurisdiction
of its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Obligors and each
other Subsidiary, and all other Investments of the Obligors and their Restricted
Subsidiaries, (ii) the Obligors’ Affiliates, other than Subsidiaries, and
(iii) the Obligors’ directors and senior officers.

Section 5.13. Private Offering by the Obligors. Neither any Obligor nor anyone
acting on its behalf has offered the Series              Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than [            ] other Institutional
Investors, each of which has been offered the Series              Notes at a
private sale for investment. Neither any Obligor nor anyone acting on its behalf
has taken, or will take, any action that would subject

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

the issuance or sale of the Notes to the registration requirements of Section 5
of the Securities Act.

Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Series                  Notes to
                                         and for general corporate purposes. No
part of the proceeds from the sale of the Series              Notes pursuant to
the              Supplement will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Obligor in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 2% of the value of the consolidated assets of any Obligor and its
Subsidiaries and no Obligor has any present intention that margin stock will
constitute more than 2% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Schedule 5.15 to the
                 Supplement sets forth a complete and correct list of all
outstanding Debt of the Obligors and their Restricted Subsidiaries as of
                            , since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Debt of the Obligors or its Restricted Subsidiaries. Neither
any Obligor nor any Restricted Subsidiary is in default and no waiver of default
is currently in effect, in the payment of any principal or interest on any Debt
of any Obligor or such Subsidiary and no event or condition exists with respect
to any Debt of any Obligor or any Restricted Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

[Add any additional Sections as appropriate at the time the
Series                 Notes are issued]

 

-2-



--------------------------------------------------------------------------------

[FORM OF SERIES              NOTE]

FAMILY DOLLAR STORES, INC.

    % SERIES          SENIOR NOTE DUE                     

 

No. [            ]    [Date] $[                 ]    PPN [                    ]

FOR VALUE RECEIVED, each of the undersigned, Family Dollar Stores, Inc., a
corporation organized and existing under the laws of the State of Delaware
(herein called the “FDSI”), and Family Dollar, Inc., a corporation organized and
existing under the laws of the State of North Carolina (herein called the
“FDI”), hereby promises to pay to [                    ], or registered assigns,
the principal sum of [                    ] Dollars (or so much thereof as shall
not have been prepaid) on                     , with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of     % per annum from the date hereof, payable
semiannually, on the              day of              and              in each
year, commencing on the first of such dates after the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, at a rate per annum from time to time equal to [2% above the
stated rate], on any overdue payment of interest and, during the continuance of
an Event of Default, on the unpaid balance hereof and on any overdue payment of
any Make-Whole Amount, payable [semiannually] as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement dated as of September , 2005 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Obligors, the Purchasers named therein and Additional Purchasers of
Notes from time to time issued pursuant to any Supplement to the Note Purchase
Agreement. This Note and the holder hereof are entitled equally and ratably with
the holders of all other Notes of all series from time to time outstanding under
the Note Purchase Agreement to all the benefits provided for thereby or referred
to therein. Each holder of this Note will be deemed, by its acceptance hereof,
to have (i) agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) made the representations set forth in
Sections 6.2 and 6.3 of the Note Purchase Agreement, provided that such holder
may (in reliance upon information provided by the Obligors, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
such holder of any Note will not constitute a non-exempt prohibited transaction
under Section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

This Note is registered with the Obligors and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Obligors may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Obligors will not be
affected by any notice to the contrary.

[The Obligors will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement.] [This Note is not subject
to regularly scheduled prepayments of principal.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of September     , 2005
(as amended or modified from time to time, the “Subsidiary Guaranty”), certain
Subsidiaries of the Obligors have absolutely and unconditionally guaranteed
payment in full of the principal of, Make-Whole Amount, if any, and interest on
this Note and the performance by the Obligors of its obligations contained in
the Note Purchase Agreement all as more fully set forth in said Subsidiary
Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

E-1-2



--------------------------------------------------------------------------------

FAMILY DOLLAR STORES, INC.

By

 

 

 

Name:

 

 

 

Title:

 

 

FAMILY DOLLAR, INC.

By

 

 

 

Name:

 

 

 

Title:

 

 

 

E-1-3



--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTY AGREEMENT

Dated as of September 27, 2005

from

THE SUBSIDIARY GUARANTORS NAMED HEREIN

for the benefit of

THE HOLDERS OF THE NOTES

RE:

$169,000,000 5.41% SERIES 2005-A SENIOR NOTES, TRANCHE A, DUE SEPTEMBER 27, 2015

$81,000,000 5.24% SERIES 2005-A SENIOR NOTES, TRANCHE B, DUE SEPTEMBER 27, 2015

OF

FAMILY DOLLAR STORES, INC.

AND

FAMILY DOLLAR, INC.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

   GUARANTY    2

SECTION 2.

   REPRESENTATIONS AND WARRANTIES    3

SECTION 3.

   SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL    5

SECTION 4.

   FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING    10

SECTION 5.

   WAIVER    10

SECTION 6.

   WAIVER OF SUBROGATION    11

SECTION 7.

   SUBORDINATION    12

SECTION 8.

   EFFECT OF BANKRUPTCY PROCEEDINGS, ETC    12

SECTION 9.

   TERM OF GUARANTY    13

SECTION 10.

   CONTRIBUTION    13

SECTION 11.

   LIMITATION OF LIABILITY    14

SECTION 12.

   NEGATIVE PLEDGE    14

SECTION 13.

   SUPPLEMENTAL AGREEMENT    14

SECTION 14.

   DEFINITIONS AND TERMS GENERALLY    15

SECTION 15.

   NOTICES    15

SECTION 16.

   AMENDMENTS, ETC    16

SECTION 17.

   CONSENT TO JURISDICTION; SERVICE OF PROCESS    16

 

- i -



--------------------------------------------------------------------------------

SECTION 18.

   WAIVER OF JURY TRIAL    17

SECTION 19.

   SURVIVAL    17

SECTION 20.

   SEVERABILITY    18

SECTION 21.

   SUCCESSORS AND ASSIGNS    18

SECTION 22.

   TABLE OF CONTENTS; HEADINGS    18

SECTION 23.

   COUNTERPARTS    18

SECTION 24.

   GOVERNING LAW    18

SECTION 25.

   COVENANT COMPLIANCE    18

 

- ii -



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT, dated as of September 27, 2005 (the “Guaranty”),
from each of:

(i) Family Dollar Services, Inc., a North Carolina corporation;

(ii) Family Dollar Operations, Inc., a North Carolina corporation;

(iii) Family Dollar Trucking, Inc., a North Carolina corporation; and

(iv) such Subsidiaries as shall become parties hereto in accordance with

Section 13 hereof (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”),

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

WHEREAS, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) will authorize the issue and sale of
(i) $169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27,
2015 (the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior
Notes, Tranche B due September 27,2015 (the “Tranche B Notes” and, together with
the Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note Purchase
Agreement, dated as of the date hereof (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Obligors and the
purchasers named therein.

WHEREAS, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Obligors.

WHEREAS, the Obligors have agreed that their Subsidiaries will guarantee their
respective obligations under the Notes and the Note Purchase Agreement.

WHEREAS, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:



--------------------------------------------------------------------------------

SECTION 1. GUARANTY.

Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, Prepayment Premium, LIBOR Breakage Amount, and interest
on (including, without limitation, interest, whether or not an allowable claim,
accruing after the date of filing of any petition in bankruptcy, or the
commencement of any bankruptcy, insolvency or similar proceeding relating to any
Obligor) the Notes and all other amounts under the Note Purchase Agreement and
all other obligations, agreements and covenants of the Obligors now or hereafter
existing under the Note Purchase Agreement whether for principal, Make-Whole
Amount, Prepayment Premium, LIBOR Breakage Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to any Obligor under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts. If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Obligors) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Obligors or any other action, occurrence or
circumstance whatsoever. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.

Notwithstanding any stay, injunction or other prohibition preventing such action
against any Obligor, if for any reason whatsoever any Obligor shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
(subject to any applicable grace periods under the Note Purchase Agreement) and
(in the case of the payment of Guaranteed Obligations) payable or to perform or
comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Purchase
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or

 

-2-



--------------------------------------------------------------------------------

complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants as follows:

(a) All representations and warranties contained in the Note Purchase Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated herein by reference with the same force and effect as
though set forth herein in full.

(b) Such Subsidiary Guarantor acknowledges that, any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.

(d) Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors of such Subsidiary Guarantor has decided that a direct and/or
an indirect benefit will accrue to such Subsidiary Guarantor by reason of the
execution of this Guaranty.

(e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.

(f) Each Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.

(g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of each Subsidiary
Guarantor, and does

 

- 3 -



--------------------------------------------------------------------------------

not require any consent or approval of, or the giving of notice to, or the
taking of any other action in respect of, any stockholder or trustee or holder
of any indebtedness or obligations of such Subsidiary Guarantor. This Guaranty
constitutes a legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
except that such enforceability is subject to any limitations arising from
bankruptcy, insolvency, liquidation, moratorium, reorganization and other
similar laws of general application relating to or affecting the rights of
creditors or pledgees and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

(h) The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation or by-laws or partnership agreement, as the
case may be, of any Subsidiary Guarantor, or any indenture, mortgage, deed of
trust, instrument, law, rule or regulation binding on any Subsidiary Guarantor
or to which a Subsidiary Guarantor is a party.

(i) The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to any Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of any Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.

(j) The execution, delivery and performance of this Guaranty do not and will not
conflict with and do not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state of organization of any Subsidiary Guarantor or of the United
States or any State.

(k) There are no pending or, to the knowledge of any Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.

(1) Each Subsidiary Guarantor’s obligations under this Guaranty are at least
pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

(m) Each Subsidiary Guarantor has validly and irrevocably submitted to the
jurisdiction of the Supreme Court of the State of New York, New York County, and
the United States District Court for the Southern District of New York.

(n) The choice of the laws of the State of New York to govern this Guaranty is
valid and binding.

(o) No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a

 

-4-



--------------------------------------------------------------------------------

Lien on any property of such Subsidiary Guarantor other than Liens permitted
under Section 10.4 of the Note Purchase Agreement. Each Subsidiary Guarantor is
in compliance with all applicable requirements of law except such non-compliance
as would not have a Material Adverse Effect.

(p) The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and the
Subsidiary Guarantor does not have an unreasonably small capital.

SECTION 3. SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

(a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against any Obligor or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from any Obligor or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of any Obligor or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.

(b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Obligors or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding

 

-5-



--------------------------------------------------------------------------------

any of the Guaranteed Obligations. Each Subsidiary Guarantor further agrees
that, subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Obligors or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, any Obligor or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of the Subsidiary Guarantor hereunder.

(c) The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against any Obligor, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or any Obligor shall have any knowledge or notice thereof), including:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Obligor, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to any Obligor or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against any Obligor or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;

(iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Obligor or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any Obligor or any other such Person, or any
change, restructuring or termination of the partnership structure or existence
of any Obligor or any other such Person, or any sale, lease or transfer of any
or all of the assets of any Obligor or any other such Person, or any change in
the shareholders, partners, or members of any Obligor or any other such Person;
or any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate

 

-6-



--------------------------------------------------------------------------------

applicable usury laws, any Obligor or any other Person has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from any Obligor or any
other Person, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;

(v) any full or partial release of the liability of any Obligor on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Obligors will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

(ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

(x) any payment by any Obligor to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to any Obligor or
someone else;

 

-7-



--------------------------------------------------------------------------------

(xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

(xii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;

(xiii) any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, any Obligor or any Person as a matter
of law or equity;

(xiv) any merger or consolidation of any Obligor or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of any Obligor to any other Person;

(xv) any change in the ownership of any shares of capital stock of any Obligor,
or any change in the relationship between any Obligor and such Subsidiary
Guarantor or any termination of any such relationship;

(xvi) any default, failure or delay, willful or otherwise, in the performance by
any Obligor, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Note Purchase Agreement or any other
agreement;

(xvii) any merger or consolidation of any Obligor or any Subsidiary Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of any Obligor, any Subsidiary Guarantor
or any other Person to any other Person, or any change in the ownership of any
shares or partnership interests of any Obligor, any Subsidiary Guarantor or any
other Person;

(xviii) in respect of any Obligor, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to any Obligor, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the

 

- 8 -



--------------------------------------------------------------------------------

control of any Obligor, any Subsidiary Guarantor or any other Person and whether
or not of the kind hereinbefore specified; or

(xix) any other occurrence, circumstance, or event whatsoever, whether similar
or dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Obligors under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, any Obligor or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by any
Obligor or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against any Obligor, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

(d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of any Obligor or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of any Obligor on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of any Obligor, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of any Obligor on the Note Purchase Agreement or the
Notes; or

 

- 9 -



--------------------------------------------------------------------------------

(iii) settle, adjust or compromise any claim of any Obligor or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of any Obligor on the Note Purchase Agreement or the
Notes; or

(iv) purchase Additional Notes form time to time from the Obligors pursuant to
the terms and provisions of the Note Purchase Agreement.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

(f) No Holder shall be under any obligation: (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
any Obligor or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of any Obligor and the Subsidiary Guarantors under the Note Purchase
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

SECTION 4. FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING.

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Subsidiary Guarantors
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Subsidiary Guarantors.

SECTION 5. WAIVER.

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

 

- 10 -



--------------------------------------------------------------------------------

(a) notice of any of the matters referred to in Section 3;

(b) notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by any Obligor or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

(c) presentment to any Obligor or such Subsidiary Guarantor or of payment from
any Obligor or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

(d) any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;

(e) any requirement of diligence on the part of any Holder;

(f) any requirement to mitigate the damages resulting from any default under the
Notes or the Note Purchase Agreement;

(g) any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Note Purchase Agreement;

(h) any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and

(i) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge, release or defense of a guarantor or surety or which
might otherwise limit recourse against such Subsidiary Guarantor.

SECTION 6. WAIVER OF SUBROGATION.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against any Obligor to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of any Obligor, in each
case unless and until the Guaranteed Obligations have been paid in full. Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against any Obligor or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the

 

- 11 -



--------------------------------------------------------------------------------

performance by any Subsidiary Guarantor of the guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against any Obligor or any Subsidiary Guarantor, or any security that any Holder
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise. If any
amount shall be paid to a Subsidiary Guarantor by any Obligor or another
Subsidiary Guarantor after payment in full of the Guaranteed Obligations, and
all or any portion of the Guaranteed Obligations shall thereafter be reinstated
in whole or in part and any Holder is required to repay any sums received by any
of them in payment of the Guaranteed Obligations, this Guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of the Obligors by virtue of any payment, court
order or any Federal or state law.

SECTION 7. SUBORDINATION.

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by any Obligor or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all indebtedness owing to it from any Obligor or such other
Subsidiary Guarantor to all indebtedness of the Obligors to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by any Obligor or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

SECTION 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a) If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any Holder with any such claimant (including any Obligor),
then the Guaranteed Obligations or part thereof intended to be satisfied shall
be reinstated and continue, and this Guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any Note or any other instrument evidencing any
Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall

 

- 12 -



--------------------------------------------------------------------------------

be liable to pay the Holders, and hereby do indemnify the Holders and hold them
harmless for, the amount of such payment or proceeds so surrendered and all
expenses (including reasonable attorneys’ fees, court costs and expenses
attributable thereto) incurred by any Holder in defense of any claim made
against any of them that any payment or proceeds received by any Holder in
respect of all or part of the Guaranteed Obligations must be surrendered. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of any Obligor by virtue of any payment, court
order or any Federal or state law.

(b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against any Obligor or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.

SECTION 9. TERM OF GUARANTY.

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

SECTION 10. CONTRIBUTION.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder. A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date. “Adjusted Net
Assets” means, for each Subsidiary Guarantor on any date, the lesser of (i) the
amount by which the fair value of the property of such Subsidiary Guarantor
exceeds the total amount of liabilities, including

 

- 13 -



--------------------------------------------------------------------------------

contingent liabilities, but excluding liabilities under this Guaranty, of such
Subsidiary Guarantor on such date and (ii) the amount by which the present fair
salable value of the assets of such Subsidiary Guarantor on such date exceeds
the amount that will be required to pay the probable liability of such
Subsidiary Guarantor on its debts, excluding debt in respect of this Guaranty,
as they become absolute and matured.

SECTION 11. LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

SECTION 12. NEGATIVE PLEDGE.

Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.

SECTION 13. SUPPLEMENTAL AGREEMENT.

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 14. DEFINITIONS AND TERMS GENERALLY.

(a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

“Guaranty” has the meaning specified in the introduction hereto.

“Holders” has the meaning specified in the introduction hereto.

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

“Notes” has the meanings specified in the Recitals hereto.

“Percentage” has the meaning specified in Section 10 hereof.

“Required Holders” is has the meaning specified in the Note Purchase Agreement.

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.

SECTION 15. NOTICES.

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

 

- 15 -



--------------------------------------------------------------------------------

(a) if to any Holder, at the address set forth in the Note Purchase Agreement,
or at such other address as any such Holder shall from time to time designate to
the Obligors,

(b) if to a Subsidiary Guarantor, at the address of such Subsidiary Guarantor
set forth on the signature pages hereto or at such other address as such
Subsidiary Guarantor shall from time to time designate in writing to each
Holder.

A notice or communication shall be deemed to have been duly given and effective:

 

  (a) when delivered (whether or not accepted), if personally delivered;

 

  (b) five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);

 

  (c) when sent, if sent via facsimile;

 

  (d) when delivered if sent by registered or certified mail (whether or not
accepted); and

 

  (e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).

SECTION 16. AMENDMENTS, ETC.

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS.

(a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the in personam jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

- 16 -



--------------------------------------------------------------------------------

(b) Each Subsidiary Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 17 brought
in any such court shall be conclusive and binding upon such party, subject to
rights of appeal and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which such party is or may be subject) by a suit upon such judgment.

(c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d) Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

SECTION 18. WAIVER OF JURY TRIAL.

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT
MATTER OF ANY OF THE FOREGOING.

SECTION 19. SURVIVAL.

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf. All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 20. SEVERABILITY.

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

SECTION 21. SUCCESSORS AND ASSIGNS.

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

SECTION 22. TABLE OF CONTENTS; HEADINGS.

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

SECTION 23. COUNTERPARTS.

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

SECTION 24. GOVERNING LAW.

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

SECTION 25. COVENANT COMPLIANCE.

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Obligors, restrictions or obligations on such Subsidiary Guarantor.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Subsidiary Guaranty
Agreement to be duly executed as of the date first above written.

 

FAMILY DOLLAR SERVICES, INC., a North Carolina corporation

By:  

LOGO [g50968rkelly.jpg]

  Name:   R. James Kelly   Title:   Vice Chairman, Chief Financial Officer and
Chief Administrative Officer FAMILY DOLLAR OPERATIONS, INC., a North Carolina
corporation By:  

LOGO [g50968rkelly.jpg]

  Name:   R. James Kelly   Title:   Vice Chairman, Chief Financial Officer and
Chief Administrative Officer

FAMILY DOLLAR TRUCKING, INC., a North Carolina corporation

By:  

LOGO [g50968rkelly.jpg]

  Name:   R. James Kelly   Title:   Vice Chairman, Chief Financial Officer and
Chief Administrative Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT dated as of                 ,         from
                , a              corporation (the “New Subsidiary”), for the
benefit of the Holders (as defined in the Guaranty referred to below).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Subsidiary Guaranty Agreement, dated as of
September 27, 2005 (the “Guaranty”), from: (i) [names of guarantors] (    ) such
other Subsidiaries (as defined below) as shall become parties thereto in
accordance therewith, for the benefit of the Holders (as such term is defined in
such Guaranty).

WHEREAS, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) has authorized the issue and sale of
(i) $169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27,
2015 (the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015 (the “Tranche B Notes” and, together
with the Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note
Purchase Agreement, dated as of September 27, 2005 (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the
Obligors and the purchasers named therein.

WHEREAS, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

WHEREAS, the New Subsidiary is a Subsidiary of the Obligors.

WHEREAS, the existing Subsidiaries of the Obligors have entered into the
Guaranty.

WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

WHEREAS, the New Subsidiary acknowledges that it has derived or will derive
substantial benefits from the issuance of the Notes.

WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.

NOW, THEREFORE, the New Subsidiary Guarantor agrees as follows:



--------------------------------------------------------------------------------

Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Subsidiary Guarantor under Section 2 of the Subsidiary Guaranty
are true and correct on and as of the date hereof, (c) acknowledges receipt of a
copy of and agrees to be obligated and bound by the terms of such Guaranty, and
(d) agrees that each reference to a “Subsidiary Guarantor” in such Guaranty
shall be deemed to include the New Subsidiary.

Section 2. Enforceability. The New Subsidiary hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.

Section 4. GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

Section 5. Savings Clause. To the fullest extent permitted under applicable law,
in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 6. Notices. All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY]

By:

 

 

 

Name:

   

Title:

   

Address:

   

Telecopy:

 

 

- 3 -